 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity less than half of his working time and spends 13 percent ofhis total working time making local trips, an assignment also per-formed by the packer-checker, but not by the other employees classifiedas truck drivers.However, we are unable to agree with the dispositionrecommended by the Regional Director.Apart from other considera-tions, as Lewis is classified as a truck driver, the category embracedby the unit, and spends a substantial part of his time working as atruck driver, we find that to the extent that Lewis is engaged in truckdriving work he is entitled to representation as part of the truckdrivers' unit heretofore found appropriate 5 and that he has a suf-ficient interest in the terms and conditions of employment within thatunit to vote in. the election.6Contrary to the Regional Director'srecommendation, therefore, we shall overrule the challenge to Lewis'ballot and order it to be opened and counted.IT IS HEREBY ORDERED that the challenges to the ballots of OscarPeterson and Robert A. Lewis be, and they hereby are, overruled.IT IS HEREBY DIRECTED that as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with Burn-ham Corporation, at its Irvington, New York, plant, among the em-ployees in the unit set forth in the paragraph numbered 4 of theDecision and Direction of Election issued by the Board on February8, 1952, the Regional Director for the Region in which this case washeard shall, pursuant to National Labor Relations Board Rules andRegulations within ten (10) days from the date of this Direction,open and count the ballots of Oscar Peterson and Robert A. Lewis,together with the ballot of Steve Robertine, and thereafter prepareand cause to be served upon the parties a revised tally of ballots,including therein the count of the afore-mentioned ballots.6 Cf.Foremost Dairies, Inc.,98 NLRB No. 38;Foreman t Clark, Inc.,98 NLRB 530;Falstaff Distributing Co., 97NLRB 997.o The Ocala Star Banner,97NLRB 449.EDWARD SHANNON, C. W. SHANNON, AND ARTHUR F. SIMPSON, JR.,A PARTNERSHIP D/B/A SHANNON & SIMPSON CASKET COMPANYandUPHOLSTERERS' INTERNATIONAL UNION OF NORTH AMERICA, LOCAL#15.Case No. 21-CA-916. June 2, 1952Decision and OrderOn September 21, 1951, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunf air labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the99 NLRB No. 62. SHANNON & SIMPSON CASKET COMPANY431copy of the Intermediate Report attached hereto.Thereafter, theRespondent and the General Counsel filed exceptions to the Interme-diate Report, and the Respondent filed a brief in support of theexceptions.Pursuant to the provision of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Peterson].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, only insofar as they are consistent with our findings, con-clusions, and order herein set forth.In his Intermediate Report, the Trial Examiner has described inconsiderable detail the testimony of the, various witnesses and madenumerous findings with respect to the course of events in the bar-gaining negotiations which took place between the Respondent andthe Union. These events may be briefly summarized as follows :Following a consent election, the Union was certified on February17, 1950, as the exclusive bargaining representative of employees inan appropriate unit.Thereafter, during the period from February-21, 1950, to March 15, 1950, three bargaining conferences took placebetween C. W. Shannon, one of the Respondent's partners, and HarrySmulyan, the Union's business representative.Although substantialprogress was made during these conferences toward reaching anagreement, the parties failed to agree on the method of distributingthe cost of a disability insurance plan between the Respondent anditsemployees.However, Smulyan mistakenly believed that theparties had agreed that the Employer would bear the total cost of theplan.At various times during the latter part of March, Smulyancalled Shannon and urged Shannon to sign the contract on which hebelieved they had agreed. Shannon refused to sign the contract.During the first week of April 1950, Shannon retained James W.Duberg as counsel, and the Respondent was thereafter represented inbargaining negotiations by Duberg, or his assistant, Robert Falken-borg.During the April and May negotiations the Respondent's em-ployees went out on strike on two occasions.The first strike wassettled by a tentative agreement that the Respondent would grantits employees a wage increase of 5 cents an hour, in lieu of the in-surance :benefits sought by. the Union.However, no final agreementwas reached on the matter in which the wage increase would be paid.The second strike was terminated on May 3, even though no agree- 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDment had been reached on the disputed matters then under negotia-tions.No further bargaining conferences were held until early in Sep-tember 1950, when Smulyan visited at Respondent's office. In themeantime, the Respondent on August 5, 1950, unilaterally and withoutnotice to the Union,granted a general 5-cent an hour increase to itsemployees.This wage increase was granted for the asserted purposeof reducing employee turnover by meeting conditions of the risinglabor market and was unrelated to the Respondent's earlier promiseto grant a wage increase in lieu of insurance benefits.FollowingSmulyan's visit with Shannon at the Respondent's office in early Sep-tember, three bargaining conferences took place, on September 18,October 5, and December 8, 1950.At the October 5 conference, theRespondent submitted a proposal which, for the first time, includeda disability insurance plan differing from the one originally proposedby the Union. It appears thatat sometimeprior to thisconferenceand after the rejection of its insurance plan, the Union had abandonedthe idea of including an insurance plan in the contract.On October1011950, Smulyan informed both Shannon and Duberg that the Unionwas willing to accept the proposed contract without the insuranceplan.The Respondent refused to eliminate the insurance plan fromthe contract, and stated that the Union's response amounted to a re-jection of the Respondent's offer and that,therefore,there was noproposal of the Respondent on the bargaining table.On October12, the Respondent announced that it was putting into effect the dis-ability insurance program rejected by the Union as well as the wageschedule set forth in its proposal.On December 8, 1950, a final bar-gaining conference was held,but no agreement was reached.Although we agree with the Trial Examiner's conclusion that theRespondent failed or refused, on May 2,1950, and thereafter,to bar-gain collectively in good faith with the Union, we base our conclusionon the following incidents only, on which the material testimony ofthe various witnesses is in substantial agreement.1.The Trial Examiner found, and we agree, that the unilateralwage increase granted by the Respondent to its employees on August5, 1950, wasper sea violation of Section 8 (a) (5) of the Act., Thewage increase of August 5, 1950, was announced and put into effectwithout prior notice to or negotiations with the Union.Shannon ad-mitted that the wage increase was not related to the Respondent'searlier promise to grant its employees a 5-cent an hour wage increase inlieu of insurance, but that it was based, upon an appraisal of the thencurrent economic conditions.The Respondent seeks to justify thisunilateral action upon the ground that the Respondent was justifiedin believingthat the Unionhad abandoned its interest in the Respond-ent's employees.The Respondent contends that Smulyan did not con- SHANNON & SIIVIPSON CASKET COMPANY433tact Shannon during the period from May 25 until early September,thereby manifesting a loss of interest in representation of the Re-spondent's employees.'The Trial Examiner found, however, thatSmulyan conferred on other matters with Shannon in mid-June andmid-July prior to the announcement of the unilateral wage increase,and that Shannon had requested Smulyan to put off further nego-tiations until the Respondent had completed a changeover of its op-erations.2The Trial Examiner based this finding on his resolutionof the conflicting testimony given by the witnesses at the hearing.The Board will not overrule the credibility findings of a Trial Ex-aminer unless convinced by a preponderence of all the relevant evi-dence that he was incorrect 3No such conclusion is warranted inthis case.However, assuming,arguendo,that Smulyan did not contact Shan-non after May 25, we do not believe that the Respondent was justifiedin believing that its employees had lost interest in the Union or thatthe Union had lost interest in representing the employees. The Unionhad been certified on February 17 and less than 6 months had elapsedsince certification at the time the Respondent unilaterally increasedits general wage schedule.The changes which had occurred duringthat time in the Respondent's operations were not sufficient to over-come the presumption of the Union's representative status during thefirst year of its certification.4Nor was the short lapse of time fromthe last conference between Shannon and Smulyan sufficient to jus-1 The Respondent also seeks to justify its action upon the ground that Smulyan'srepeated requests that Shannon replace Duberg as bargaining representative and sign thecontract on which Smulyan believed the parties had agreed constituted a refusal tobargain on the part ofthe Union.However, the record failsto establishthat Smulyanever refused to confer with Duberg orthatthe Unionat any timeattempted to coercethe Respondent in its choice of a bargaining representative.Mere criticismof the otherparty's selection of a negotiator under circumstances such as those in this case does notconstitute a refusal to bargain.CfHarcourtand Company,Inc,98 NLRB892;TheElioell-Parker Company, 75NLRB 1046,1057-1058.Nordoes it appear that Smulyanever insisted upon Shannon's executionof the contract, on which he believed they hadagreed, to the point where he refused to deal furtherwithDuberg.In any event,Smulyan's apparent aversion to Duberg and his failure to call upon Duberg during thesummer months does not justify the Respondent's failureto notifyand bargainwith theUnion over its newly planned wage increase.Nor do we find merit in other contentions of the Respondent that the Union failedto bargain in good faith. Indeed, we are satisfiedthat nothing done by the Union duringnegotiationspreventedthe Respondent's good faith from being tested.Elgin StandardBrick Manufacturing Company,90NLRB 1467 ;TheAndrew Jergens Company, 76NLRB363, enfd. 175 F. 2d 130 (C. A. 9), cert. denied 338 U. S. 827.2 The Respondent attacks these findings by pointing out that the Respondent had com-pleted the last of its finished caskets by the end of June and argues that, the changeoverthen beingcompleted, there wasno need forfurther delayof negotiations.We notehowever thatafter eliminating its upholstery departmentin June theRespondent hadonly 13 of its former complement of 23 employeesleft, but that by SeptemberRespondentagain had 20 employees.The obvious inference is that the Respondent had not madeall of the adjustments resultingfrom the changeover by the endof June.1Colonial Shirt Corporation,96 NLRB 711.4Jersey City WeldingctMachineWorks, Inc.,92 NLRB 510;West Fork CutGlassCom-pany,90 NLRB 944, enfd.188 F.2d 474(C.A. 4,) ;UivitedStatesGypsum Company,90 NLRB 964. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtify the Respondent's failure to confer and negotiate with the Unionover this new and previously unmentioned wage increase.-,Accord-ingly we find that the Respondent's unilateral wage increase ofAugust 5, 1950, was instituted without regard for its duty to bargaincollectively with the Union; that such action necessarily had the ef-fect of undermining the representative status and prestige of the bar-gaining representative; and that the Respondent thereby violatedSection 8 (a) (5) of the Act.2.The Trial Examiner found that the Respondent's entire courseof conduct indicated an unwillingness to bargain in good faith.Weagree.We base our conclusions on: (1) The unilateral wage increase,discussed above; (2) the Respondent's conduct at the May 2 confer-ence; (3) its position on October 10 and thereafter that there wasnothing on the table to discuss; and (4) its announcement on October12 with respect to wage increases.The May 2 conference was held at the request of the Union beforea Commissioner of Conciliation at a time when the employees wereout on strike.As described by the Trial Examiner, the Respondentwas represented, during the morning session by Robert Falkenborg,who was Duberg's assistant.The Union was represented by Smul-yan, David Sokel, the Union's attorney, and possibly the union com-mittee.Duberg had sent Falkenborg to the conference with instruc-tions to use a previous proposal of the Respondent as a basis for nego-tiation.In response to a demand for assurance as to his authority,Falkenborg signed a statement that he had the authority to negotiateand sign a contract for the Respondent.The parties then proceededto consider the last proposals of the Union and the Respondent.Asfound by the Trial Examiner, Falkenborg initialed some of the sec-tions discussed, to indicate their acceptability to the Respondent andthe parties' agreement thereon.Duberg arrived at the conference intime for the afternoon session, and represented the Respondent inthe negotiations which followed his arrival.In our opinion, the bargaining technique employed by Duberg failedto measure up to the good faith standards imposed by the Act. Despitethe circumstances under which the parties met, Duberg attemptedto convert the conference into nothing more than an attempt to obtaina clarification of the Union's proposal.He studiously avoided thepossibility of reaching agreement on any clauses by repudiating theagreements made by Falkenborg, by failing to voice timely objectionsto certain clauses, by refusing to make any tentative agreements, andby insisting that the Union restate its proposal in a completely inte-grated document as a condition of his consideration of the proposals.I.B. S. Manufacturing Company,96 NLRB 1263;Dealer's Engine Rebuilders,Inc.,95NLRB 1009;Crow Burlingame Company,94 NLRB 997. SHANNON & SIMPSON CASKET COMPANY435In effect, he refused to follow an orderly procedure so that certainareas of disagreement could have been eliminated, at least tentatively,but instead broadened the areas of uncertainty and disagreement. Inour opinion, Duberg's promotion of such confusion and uncertaintyin negotiations was incompatible with a good faith endeavor to reachagreement.'Also-strongly indicative of bad faith bargaining was the Respond-ent's position with respect to the status of negotiations on and after,October 10th.As stated above, by that time the Union had acceptedall terms of the Respondent's proposals, except that relating to the,insurance plan.Thus, after months of bargaining and industrial un-rest, the issue had been narrowed to one specific item-the deletionor inclusion of the insurance provision which had been so gratuitouslyproposed by the Respondent on October 5. Unlike the Trial Examiner,we do not find a refusal to bargain because of the Respondent's re-fusal to capitulate on this point, for there may well have been valideconomic considerations for the inclusion of that provision by theRespondent.However, we are completely satisfied and find that theRespondent foreclosed the possibility of reaching an agreement byrefusing to confine further negotiations to the one disputed issue and,by virtually withdrawing all its proposals therefore accepted by theUnion as a basis for concluding an agreement.As fully set forthin the Intermediate Report, Duberg on three separate occasions un-equivocally stated that because the Union had not accepted theRespondent's entire proposal, "there is no offer or proposal of thecompany on the table at this time and hence nothing to accept." Thedemoralizing and frustrating effect of the Respondent's requirement,at this final stage of negotiations, that 'they begin anew is readilyapparent.It was particularly manifested at the last conference onDecember 8, when Duberg, after repeating that there was nothing onthe table to discuss, summarily stated that unless there were some-thing new to talk about, he would leave the conference.To prevent thispremature termination of the conference, and to comply with theRespondent's position of considering only complete proposals, Smul-yan hastily submitted for discussion a proposal properly characterizedby the Trial Examiner as "stale."This procedure was regarded byDuberg as the logical response to his position, for he reviewed the draftat length and pronounced it unacceptable, without reoffering the pro-posal'which he in effect had withdrawn.6The Board has previously found evidence of bad faith in the repudiation of tentativeagreementseven though no contractual obligation was attachedto such agreement.Standard GeneratorService Co. ofMtssomi,Inc.,90 NLRB 790, enfd 186 F. 2d 800((!.A. 8); Franklin Hosiery Mills, Itte,83 NLRB '276;Thomtlinson of High Point,Inc.,74 NLRB681, 689;Benson Produce Company, 71NLRB888, 893, 898;ofWestBoylstonManufacturingCompany of Alabama,87 NLRB 808. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso significant in evaluating the Respondent's good faith at thebargaining table was its announcement on October 12 of the institu-tion of negotiated wage increases for grinders.As described morefully by the Trial Examiner, 2 or 3 days after the September 18 con-ference, Smulyan visited the Respondent's plant to check on the: wagerates then being paid. Smulyan and Shannon agreed upon a wage in-crease for grinders.However, following the Respondent's rejection ofthe Union's counterproposal of October 10, the Respondent wrote aletter to the Union, a copy of which was posted on the Respondent'sbulletin board.This letter, in addition to announcing the institutionof the insurance plan rejected by the Union, contained the followingstatement :Please be advised further that the Company put into effect thewage and department classification and schedules as set forthin its counter proposal rejected by the bargaining representativeon 5 October 1950.Shannon admitted that the Respondent did not make any generalwage increases effective at this time and that the above-quoted lan-guage referred only to the negotiated increases for grinders.How-ever, the language of the letter is such as to convey the impression thatthe Union had rejected the wage increase for grinders and hence thatno credit was due the Union for the increase. Such action deprivedthe Union of its status and dignity as the exclusive bargaining repre-sentative and is indicative of bad faith bargaining on the part of theRespondent.'Apparently the Respondent seeks to justify certain of the above-described conduct by reliance on axioms of contract law.However, therules by which it is determined whether or not the parties have madea contract are not the rules by which it is determined whether or notparties have bargained in good faith.Nor is the obligation to bargainso circumscribed by the technical rules of contract law.The obliga-tion under the Act contemplates that the parties come to the bargain-ing table with a fair and open mind and a sincere desire and purposeto conclude an agreement on mutually satisfactory terms."Relianceupon the rules of contract law so as to forestall and avoid agreementdoes not satisfy that obligation.While at times the Respondent went through the motions of bar-gaining, we are satisfied by the above-described conduct, viewed inthe light of the entire record, that the Respondent was intent uponavoiding an agreement rather than reaching one.° Cf.H. J. Heinz Company v. N. L. R. B.,311 U. S. 514.s Cf.N. L. R. B. v.Reed &Prince Mfg.Co., 118F. 2d 874, 885(C. A. 1);Cathey LumberCompany,86 NLRB 157, 167. SHANNON & SIMPSON CASKET COMPANY437OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Edward Shannon, C. W.Shannon, and Arthur F. Simpson, doing business as Shannon &Simpson Casket Company, their agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Upholserers' Inter-nationalUnion of North America, Local #15, affiliated with theAmerican Federation of Labor, as the exclusive representative of allof the production and maintenance employees at its Alhambra, Cali-fornia, plant, exclusive of office clerical employees, the working fore-men of the fabrication and assembly department, trimming room, andshipping and receiving department, respectively, and all other super-visors as defined in.the Act, with respect to labor disputes, grievances,rates of pay, wages, hours of work, disability insurance, or other con-ditions of employment.(b)Taking any unilateral action in derogation of the aforesaidUnion's right to act as the exclusive representative of such employees,with respect to any matter properly subject to the collective bargain-ing process.(c) Interfering, in any other manner, with the efforts of the Unionto bargain collectively with it, on behalf of the employees in the afore-said appropriate unit, as their exclusive bargaining agent.2.Take the following affirmative action, which, we find, will effectu-ate the policies of the Act :(a)Upon request, bargaining collectively with the Upholsterers'International Union of North America, Local #15, affiliated with theAmerican Federation of Labor as the exclusive representative of allits employees in the aforesaid bargaining unit, with respect to labordisputes, grievances, rates of pay, wages, hours of work, disability in-surance, or other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement.(b)Post at its establishment in Alhambra, California, copies ofthe notice attached to the Intermediate Report.9 Copies of the notice,to be furnished by the Regional Director of the Twenty-first Region, asthe agent of the Board, should be posted by the Respondent immedi-ately upon their receipt, after being duly signed by a person duly9This notice, however,shall be, and it hereby is, amended by striking from line 3 thereofthe words-The Recommendations of a Trial Examiner"and substituting in lieu thereofthe words "A Decision and Order."In the event that this Order is enforced by a decree ofa United States Court of Appeals,there shall be substituted for the words"Pursuant to aDecision and Order"the words"Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order."215233-53-29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDqualified to act as its representative, and should be maintained by itfor sixty (60) consecutive days thereafter in conspicuous places,,in-eluding all places where notices to employees are customarily posted.Reasonable steps should be taken by the Respondent to insure thatthese notices are not altered, defaced, or covered by any other material.(c)File with the Regional Director of the Twenty-first Region, asthe agent of the Board, within ten (10) days from the date of serviceof this Decision and Order, a report in writing setting forth in de-tail the manner and form in which it has complied with this order.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by the Upholsterers' International Union of NorthAmerica, Local #15, affiliated with the American Federation of Labor, anddesignated herein as the Union, the General Counsel of the National Labor Rela-tions Board,' in the name of the Board, caused the Regional Director of itsTwenty-first Region, at Los Angeles, California, to issue a complaint dated Feb-ruary 6, 1951, against Edward Shannon, C. W. Shannon, and Arthur F. Simpson,Jr.,a partnership, doing business as Shannon & Simpson Casket Company'herein called the Respondent.The complaint alleges that the Respondent hadengaged in and continues to engage in unfair labor practices affectingcommerce,within the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, as amended and reenacted in theLabor Management Relations Act of 1947, 61 Stat. 136, designated herein as theAct.Copies of the charge, the complaint, and a notice of hearingwere dulyserved upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges, insubstance:(1)That all of the Respondent's production and maintenance employees at itsAlhambra, California, plant, exclusive of office clerical employees, the workingforemen of the fabrication and assembly department, trimming room, and ship-ping and receiving department, respectively, and all other supervisorsas definedin the Act, constitute a unit appropriate for the purposes of collective bargaining;(2) that the Board, on February 17, 1950, had certified the Union, under Section9 (a) of the Act, as entitled to at as the exclusive representative of the em-ployees in the above unit, for the purpose of collective bargaining in regard totheir rates of pay, wages, hours of employment, and other conditions of work;(3) that the Respondent, on or about May 2, 1950, and thereafter, refused tobargain with the Union, upon request, as the exclusive representative of theemployees in the above unit, in regard to their rates of pay, wages, hours ofwork, and other conditions of employment; and (4) that the Respondent, whileinvolved in its refusal to bargain collectively with the Union, in derogation ofthat organiaztion's right to recognition as the exclusive bargaining representa-tive of the employees and its obligation to bargain, unilaterially, and in theabsence of prior notice or consultation with the Union, grantedemployeeswithin the unit a wage increase on or about August 1, 1950, and, in the absenceof prior consultation with the Union, unilaterially instituted its own disability1The General Counsel and his representative in this case are designatedherein as theGeneral Counsel, and the National Labor Relations Board as the Board.The Respondent is thus described on the basis of a motion to amend thecase captionof the complaint, in conformity with evidence received by stipulation as to the identity ofthe enterprise involved. SHANNON & SIMPSON CASKET COMPANY439Insuranceprogram on or about October 12, 1950. This course of conduct on thepart of, the Respondent, it is alleged, involved an unfair labor practice within`the meaning of Section 8 (a) (1) and (5) of the statute.Thereafter, the Respondent's answer was duly filed. It denied certain juris-dictional allegations of the complaint, admitted the status of the Union as alabor organization, and admitted-by its failure to plead-the propriety of theunit alleged to be appropriate for the purposes of collective bargaining at its.Alhambra, California, plant.The Respondent also admitted the certificationof the Union as an organization entitled to act as the exclusive representativeof `its employees within the unit declared to be appropriate, but denied, anyrefusal to bargain collectively with the organization and the allegations of thecomplaint with respect to its asserted unilaterial action in derogation of theUnion's right to act as an exclusive representative.Affirmatively, the Respond-ent alleged that its business had changed substantially in 1950, since it hadceased to trim or upholster caskets or to finish them in any manner, and hadalso ceased to fabricate certain airplane parts; that the extent to which itsbusiness now affects commerce may properly be measured only in terms of itsbusinessactivity since July 1 of last year; and that its business activity through-out 1950, or the latter half of that year, does not equal or exceed the minimumrequirements now established by the Board as a guide to policy in connectionwith the assertion of its jurisdiction.As a second affirmative defense, the Respondent recapitulated the course ofits negotiations with the Union and alleged, by way of conclusion, that .theUnion-on two specific occasions, and throughout the negotiations-had refusedto bargain collectively with the Respondent, upon request, by its refusal, oncertain occasions, to meet and negotiate with the Respondent's representative.Thirdly, it asserted that the failure of the parties to meet and negotiate betweenMay 3, 1950, and September 5, 1950, was without fault on the Respondent's part.As a fourth affirmative defense, the Respondent alleged that the Union hadvacillated and shifted its position (luring the negotiations, and that an impassehad been reached on or about October 12, 1°.50, without any fault on the Respond-ent's part.By way of counterclaim, in conclusion, the Respondent asserted thatthe Union itself had been guilty of certain violations of the Act and unfair laborpractices as defined in the statute.Pursuant to notice, a hearing was held at Los Angeles, California, betweenMarch 12 and 17, 1951, both dates inclusive, before me as a TrialExaminerduly designated.The General Counsel and the Respondent were represented bycounsel, and the Union by a business representative.All of the parties par-ticipated in the case, and were afforded an opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issues.At the outset of his presentation, the General Counsel moved that certain por-tions ofthe Respondent's answer be stricken ; the allegations challenged, in hisview, raised no valid defense to the Respondent's alleged refusal tobargain.The motion to strike was granted in part and, in part, denied. Certain stipu-lations with respect to thebusinessactivities of the Respondent,and one of itsprincipalcustomers, were then noted for the record ; the Respondent, however,moved tostrikesomeof the data thus received as evidence by stipulation-specifically, certain information with respect to the amount of itspurchases andsalesin the first 6 months of 1950, and its total sales in that year to WestCoast Casket Company, a manufacturer of caskets and the customer previouslynoted.The motion to strike, with respect to the Respondent's businessactivityin the first half of 1950, was denied.A decision was reserved with respect tothe Respondent'smotion to strike the data offered and received by stipulation 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDin regard to the Respondent's salesto the West Coast Casket Company ; forreasonsto be made apparent elsewhere in this Report the motion to strike, inthis connection, is also denied.West Coast Casket Company, previously served witha subpena ducea tecumcalculated to elicit information from it with respect to its out-of-State salesand their relation to its total sales, then appeared specially with a timely peti-tion to revoke the subpena.Upon objection, the petition to revoke was denied.$At the conclusion of the General Counsel's case, a motion to amend the casecaption was granted, without objection.Thereafter, the Respondent moved fora dismissal of the complaint, on the basis of an alleged failure of proof.Themotion was denied.At the close of the testimony, all counsel joined in a motion to conform thepleadings to the proof in certain immaterial matters ; the motion was granted.The General Counsel also moved to amend the complaint by the addition of anallegation that the Respondent had engaged in an unfair labor practice by itsdirect negotiation with certain employees on April 20, 1950, in derogation ofthe Union's right to act as their exclusive representative.The Respondent ob-jected.I reserved a decision on the motion; a study of the record has con-vinced me that the matter was sufficiently litigated to raise theissueand thatthe Respondent cannot now, with propriety, claim surprise. The motion is,therefore, granted ; my disposition of the issue presented for decision, as aresult, appears elsewhere in this Report.At the close of the case, the Re-spondent renewed its motions to dismiss.The motions were denied. Counselfor the Respondent and the General Counsel's representative requested the rightto file briefs.They have been received and considered.FINDINGS OF FACTUpon the entire record in the case, and from my observation of the witnesses,I make the following findings of fact :1.THE BUSINESS OF THE RESPONDENTEdward Shannon, C. W. Shannon, and Arthur F. Simpson, Jr., a partnership,designated in this Report as the Respondent, does business as the Shannon& Simpson Casket Company.During the first 6 months of 1950, the Respondentengaged, at its Alhambra, California, plant, in the manufacture of finishedmetal caskets, transfer cases, and unfinished metal shells for caskets .4Withinthis 6-month period, the Respondent's ont-of-State sales amounted to $25,210.51;sales of finished caskets accounted for $22,630.01 of this amount.Noymetalshellswere shipped out of the State.Transfer cases, then, accounted for$2,580.50 of the out-of-State sales.Late in the first 6 months of 1950 the Respondent discontinued the manu-facture of finished caskets; during the second 6 months of that year it producedonly metal shells and transfer cases.Within this period, its out-of-State salesproduced $8,263.36 in income.Of this amount, $3,569.05 was received fromWest Coast Casket never did produce the records called for in the subpena;in responseto a second subpena, however,its secretary-treasurer appeared to give testimony withrespect to its business operations;thereafter,the General Counsel's representative declaredthat be would make no effort to enforce compliance with the subpena previously noted.4 The Respondent,in connection with an argument elsewhere noted in this, Report,described these products as follows:Its caskets were highly polished lacquer or paint fin-ished caskets, with handles and ornaments installed,and with a completely upholsteredcloth lining and beddingItsmetal shells are prime coated steel shells of formed sheetsteel, in the shape of a metal casket,with a minimum amount of wood to which linings maybe attached.Its transfer cases are metal boxes, used to transport human bodies. SHANNON &SIMPSON CASKETCOMPANY441the sale of transfer cases and $4,946.30 was received for metal shells!Nofinished caskets were sold or shipped to customers outside of the State.The total sales of the Respondent in 1950 amounted to $281,114.94. Its totalpurchases for the period involved $110,018.52; of this amount, $28,042.32 wasspent locally, and $81,976.20 was involved in purchases made outside of theState.A breakdown of the purchase figures reveals that materials purchased bythe Respondent in the first 6 months of 1950 accounted for $42,071.60 of thefigure previously quoted ; of this amount, only $12,523.52 represented local pur-chases, and $29,548.08 was spent for items purchased outside of the State.In the latter half of 1950, the Respondent's purchases amounted to $67,946.92;only $15,518.80 represented local purchases, and $52,428.12 was involved indirect out-of-State purchases.Of the latter amount, however, $24,695 27 wasspent to purchase the entire inventory of the Dallas Coffin Company, at Dallas,Texas, in a liquidation sale.In 1950 the goods sold by the Respondent to West Coast Casket Company,a corporation doing business in Los Angeles, California, exceeded $50,000 invalue.The Respondent's 1950 sales income also included income received withinthe last 6 months of the year from the Jumbo Steel Company, a corporationlocated in Azusa, California, for services involving fabrication operations onmaterial furnished by that company and other material furnished by the Re-spondent, in the total amount of $3,530.80.Portions of this work were sub-contracted, in turn, by the Respondent to the Universal Metals Company ofAlhambra, California, and Lite Steel Products of Glendale, in that State.Thework done for Jumbo Steel by the Respondent, and its subcontractors, wasidentified for the Respondent by Jumbo Steel purchase orders which bore anindication of placement by the United States Air Force and the United StatesCorps of Engineers. It is inferable, and I find, that the Respondent, in con-nection with its work for Jumbo Steel, performed services directly and sub-stantially related to 'the national defense.There is no contention, in this case, that the Respondent's business activityto the first half of 1950, insofar as it involved sales made directly to out-of-Statecustomers,was insufficient to warrant the assertion of agency jurisdiction 6The Respondent argues instead, that the nature of its business was materiallyaltered by the change in its line midway in 1950; it asserts, therefore, that itsamenability to the sanctions of the Act should be determined solely on the basisof its business activity in the latter half of the year, as summarized in thisReport.In substance, the Respondent argues that its direct sales outside ofthe State, in the first half of 1950, are now immaterial on the jurisdictionalissue, and that its out-of-State sales in the second half of the last calendar year,were insufficient, in the light of the jurisdictional criteria recently announced bythe Board, to warrant the exercise of the agency's statutory authority.In the absence of countervailing evidence, the record does establish that theRespondent's decision to discontinue the manufacture and sale of finished metalcaskets was grounded in business considerations, that the Respondent was re-quired, as a result, to lay off a number of upholstery workers and to replacethem with sheet metal workers ; that it was also required to dispose of itssewing equipment and secure additional equipment for sheet metal work ; andthat the nature of its market was materially altered.Nevertheless, I find nomerit in the Respondent's contention that its activity in the second half of6These figures, received in evidence by stipulation, reveal an obvious arithmetical error;I find it,however, to be immaterial.6Cf.StamislausImplement and Hardware Co., Ltd.,91 NLRB 618. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD1950 provides the only legitimate basis for a decision as to the appropriatenessof agency action.There can be no doubt, upon the entire record, that theRespondent-throughout 1950-was engaged in commerce, or alternatively, inbusiness activity which affected commerce. I so find.And the course of con-duct attributed to it, allegedly involving an unfair labor practice, was clearlyinitiated during a period in which the Respondent was engaged in such activitysufficiently to justify the assertion of the Board's jurisdiction under presentlyapplicable standards.'The Respondent's decision to discontinue the manu-facture of a product sold primarily to funeral directors-many of them outsidethe State-and to limit itself to the manufacture of transfer cases and shells-sold, in the main, to "jobbers" within the State-cannot, in my opinion, beconstrued as such a substantial change in the Respondent's business as to 'rendera consideration of its earlier business activities inappropriate, with respect tothe question now at issue. I find, therefore, that a determination as to thepropriety of asserting jurisdiction in this case may properly rest upon an evalua-tion of the Respondent's business activity in the last available full calendar year,considered as a whole, despite the change in its activity which occurred in thatperiod;' and upon the entire record I find that the Respondent's business activityin 1950 involved and affected commerce to a degree sufficient to warrant theassertion of the Board's jurisdiction.The record, it should be noted also, reveals that the West Coast Casket Com-pany, a principal customer of the Respondent, sold between $40,000 and'$60,000worth of its manufactured product outside of the State in 1949, and that itsout-of-State sales in 1950 were "probably" greater. The sales of the Respondentto West Coast Casket Company in 1950 exceeded $50,000 in value. The assertionof statutory jurisdiction over the Respondent, therefore, would seem to be justi-fied, additionally, by its activity as a supplier of services or material "necessaryto the operation" of another enterprise engaged in the production of goodsdestined for out-of-State shipment'And the Respondent's services as a sub-contractor of the Jumbo Steel Company, previously noted-all of which occurredin the second half of last year-provide even more justification for the conclusionIndicated, in view of the Board's announced determination to assert its jurisdic-tion over enterprises engaged in business activity which substantially affectsthe national defense." In the light of the entire record, and for each of theindicated reasons, I find-despite the Respondent's contrary contention-that theassertion of the Board's jurisdiction in this case is warranted to effectuate theobjectives of the statute.II.THE ORGANIZATION INVOLVEDThe Upholsterers' International Union of North America, Local #15, affiliatedwith the American Federation of Labor, and designated in this Report as theUnion, is a labor organization within the meaning of Section 2 (5) of the Act,which admits employees of the Respondent to membership.III. THE UNFAIR LABOR PRACTICESA. PreliminarystatementUpon the entire record,and inthe light of my observations at thehearing, 1have concluded that all of the witnesses-the union representative, who testifiedCf.Wyandotte Transportation Company,25 NLRB336, 339.8 Cowell Portland Cement Company,40 NLRB 652,693-696.eHollow Tree Lumber Company,91 NLRB 635.i°Westport Moving and Storage Company,91 NLRB 902. SHANNON & SIMPSON CASKET COMPANY443for theGeneral Counsel,and the witnesses'ivho testified on behalf of the Re-spondent-gave their testimony with sincerity and personal confidence in itstruth.At no time could I detect, in the circumstances under which this testi-mony was given,or in their demeanor,any reliable indications of deliberatemisstatement or misrepresentation.The record,however,does reveal a numberof differences and conflict between the testimony of Union Business Representa-tive Smulyan and that offered by the Respondent'switnesses.I can only c'n-elude that the conflicts are due to the faulty,or sincerely slanted, recollectionof one witness or another.In resolving such conflicts,therefore,I have madeevery effort to reconcile the contradictory oral testimony given, and to achievean evaluation of the situation based upon the objective evidence available-documentary evidence-and the inherent probabilities suggested by the record,considered as a whole.Except as necessary to a coherent recapitulation of therecord,the conflicting testimony and the factors which influenced me in resolvingparticular conflicts will not be further detailed.The entire record, however,has been fully considered.With thispreliminary statement,I turn to a con-sideration of the issues involved.B. Therefusal to bargain1.The appropriate unit and the Union's status as a majority representativeThe Respondent has conceded the propriety of the unit set forth in the com-plaintas appropriate for the purposes of a collective bargain. In the light ofthatconcession,and upon the entire record, I find that all of the productionand maintenanceemployees at the Respondent's Alhambra, California, plant,exclusive of office clerical employees, the working foremen of the fabricationand assemblydepartment, trimming room, and shipping and receiving depart-ment,respectively, and all other supervisors as defined in the Act, constitutedat all materialtimes, and now constitute, a unit appropriate for the purpose ofcollective bargaining with the Respondent, within the meaning of Section 9 (b)of the Actas amended.On January 24, 1950, the Union filed a petition at the Board's Regional Officefor certification as the exclusive representative of the Respondent's employees.Thereafter, on January 30, 1950, the Respondent and the Union executed a stip-ulation for certification upon consent election.The election was held on Feb-ruary 27, 1950.There were 26 eligible voters ; of this number, 13 voted in favorof representation by the Union, 10 voted against it, and 2 employees castchallenged ballots.On February 17, 1950, the Union was certified as the exclu-siverepresentative of the employees in the unit found appropriate for the pur-posesof a collectivebargain.I find, in the light of this record and the admissions noted in theRespondent'sanswer,that the Union was, on February 17, 1950, and at all times since hasbeen,the duly designated representative of a majority of the Respondent'semployees in the unit described above as appropriate for the purposes of acollective bargain.Pursuant to Section9 (a) ofthe Act, ithas been at allmaterial times, and isnow, entitled to act as the exclusiverepresentative ofthe employees in the aforesaid unit for the purposes of collectivebargainingwith respect to rates of pay, wages, hours of employment, and otherconditionsof workat the Respondent's Alhambra,plant. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The negotiationsa.Direct negotiations after the certificationOn Monday, February 20, 1950, Harry Smulyan, the Union's business manager,telephoned C. W. Shannon (Bill Shannon) and requested a conference to dis-cuss an agreement." It was held on the following day at the plant. Smulyanand several members of the shop committee attended for the Union ; Bill Shannonand Arthur F. Simpson, Jr., I find, received them.At the outset of the con-ference, however, Simpson declared his opposition to unions, stated that Shan-non would be entirely responsible for the negotiations, and left 12 Smulyan, Ifind-despite a conflict in the evidence on the point-brought a copy of theUnion's "standard" contract to the conference, for discussion; the record in-dicates that it was a copy of an agreement recently negotiated between theUnion and several other casket companies. It contained a wage schedule pre-viously accepted by one of them, the Hollywood Casket Company, Respondent'scompetitor.The conference lasted about 21/2 or 31/2 hours. In conformity with the testi-mony of the Union's business representative, I find that the provisions of the"standard" contract were a subject of discussion, section by section.With re-spect to the Union's wage proposal, Shannon pointed out, I find, that the Re-spondent operated under certain special conditions, and, in particular, that anyschedule would have to include specific rates for certain types of metal work.Smulyan, on behalf of the Union, promised to check the rates approved by theorganization for such work at other plants; Shannon, in turn, agreed to pre-pare a classified schedule of the rates currently paid by the Respondent, fordiscussion at a subsequent meeting.The negotiators agreed that Shannon wouldbe authorized to set the date of that meeting after preparation of the classifiedwage schedule.The Union's proposed agreement, I find, included a provision for a "socialsecurity" or disability insurance program, to be financed entirely by the Re-spondent ; this proposal was discussed at some length.13 It was described asa program calculated to eliminate all need for the employees to contribute to theState's unemployment compensation and disability insurance fund.No con-clusion with respect to the proposal was reached, however.The record indi-cates only that Bill Shannon declared himself to be in favor of an arrangement'under which responsibility for the payment of total premiums equal to 3 percentof the Respondent's payroll for a given period would be divided between it andits employees, with the partnership responsible for the payment of 2 percentn Shannon is the Respondent's general manager.12 Smulyan, upon whose testimony this finding is based, also testified that Simpson saidhe would sell his interest in the business if he had to deal with unions. I find this portionof Smulyan's testimony, however, incredible.13Bill Shannon testified that the Union's "standard" agreement was not submitted tohim at this first conference, and that, when he finally did see it, it did not contain themimeographed page which set forth the Union's "social security" program. I have found,upon the entire record and in the light of the inherent probabilities, that the unionrepresentative did produce a proposed agreement at the first conference.The only copyof that document in evidence-one produced and identified by the Respondent-containsa mimeographed provision with respect to the Union's comprehensive insurance program.The circumstances under which it became a part of the document have not been sep-arately explained. I am. therefore, constrained to find that Shannon was, in fact; apprisedformally of the Union's proposal. In the light of the entire record, however, I cannotcharacterize this conclusion as material ; Shannon admitted that Smulyan supplied himwith a booklet explaining the Union's insurance program, which booklet, I find, set forthin substance the benefits provided by it, and the obligations which the Respondent wouldhave to assume in order to make its employees eligible. SHANNON & SIMPSON CASKET COMPANY445and each employee responsible for the payment of a sum equivalent to 1 percentof his wages.At one point in the discussion, according to Smulyan, Shannon suggested thatthe Union confine itself to the collection of dues under a union-shop clause, andabandon any effort to negotiate an agreement. The testimony of the unionrepresentative in this connection, however, was categorically denied. It ispossible to infer, in the light of the record, that Shannon may have referred toa previous experience with another union in terms which the union representa-tive construed to embody such a suggestion ; upon the entire record, however, Icredit Shannon's denial that such a suggestion was made." The conferenceended, as noted, with an understanding that Shannon would set the date for acontinuation of negotiations.Pursuant to this understanding, the parties met for a second time on the 28thof February ; Smulyan was accompanied by several representatives of the shopcommittee, while Shannon, insofar as the record shows, was the Respondent'ssole representative.He had a counterproposal and a classified wage scheduleready for discussion.The union representative, however, expressed the opin-ion that the counterproposal was incomplete ; Shannon conceded the point, andby mutual agreement the counterproposal was set aside. Thereafter, I find,the wage schedule proffered on behalf of the Respondent was extensivelydiscussed.16Smulyan protested that it would materially benefit very few of the Respond-ent's workers ; he was asked, however, to submit it to the shop employees.Thiswas done.16Shortly after his departure for the purpose, Smulyan returnedwith a set of penciled notations on the schedule, indicative of the rate increasesdesired by the men. Shannon, I find, made a counterproposal, which Smulyanagain referred to the employees.He returned with another set of proposals onbehalf of the men-to which Shannon finally agreed. Smulyan announced theiragreement to the employees.The Union's "standard" contract was again a subject of discussion. Shan-non's testimony, credited in this connection, indicates that he suggested a num-ber of changes in the document and that he and Smulyan took appropriate notes.The latter, according to the Respondent's partner, offered to prepare a secondunion proposal embodying the changes desired by the Respondent which theorganization found acceptable ; Smulyan, I find, promised to call for a thirdconference when this revised document was ready.On or about March 15, 1950, Shannon and Smulyan met for the third time;Shannon was presented with four copies of a draft agreement, supplementedwith a wage schedule. The schedule embodied the rates agreed upon by theunion representative and the Respondent's negotiator at their previous confer-ence.The draft agreement was offered for Shannon's signature. The sugges-tion that he do so was, however, rejected ; " Shannon contended that the draft'14 Smulyan also testified, however, that the Union's proposal with respect to a union-security clause, to be incorporated in the agreement and made effective after a Board UAelection, met with Shannon's acquiescence.I so find.'s Smulyan testified that the Respondent merely proposed a set of individual wageinThe record establishes, however, that a comprehensive schedule was presented.is Smulyan testified that the Respondent's wage proposals were presented to the em-ployees7 at a union meeting in mid-March, that most of the suggested rates were thenapproved, and that he was instructed to renegotiate on those not approved. I do notcredit this version of the time element involved ; and inspection of the schedule used asa basis for negotiation will, in my opinion, support an inference that the wage schedulewas settled in the course of the conference at which the Respondent first offered it fordiscussion.11Shannon testified that Smulyan's signature had already been affixed to the draft.Except for his testimony, the record is too unclear to support such a conclusion.Atsometimebefore the conference ended, however, Smulyan, I find, did sign the draft. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement, in its totality, did not embody the agreements reached by the partiesat their earlier conference 18The "social security" clause of the Union's reviseddraft agreement, in particular, did not, I find, win Shannon's acquiescence ; hecontinued to maintain the Respondent's unwillingness to bear the entire cost of adisability insurance program."Shannon testified, in short-credibly, I find-that he did not accept the Union'sdraft agreement on this occasion.There is evidence in the record, and I find,that he said his partners would not find it acceptable. Smulyan urged that theagreement be presented to them ; Shannon acquiesced, but stated that he had no"faith" in their acceptance of it.His testimony, which I credit, establishes thathe did show it to his partner later.Smulyan's testimony with respect to the negotiations, at this stage, differs,notably from that of the Respondent's partner. The union representative identi-fied the company's counterproposal, previously cited, as one presented for thefirst time on or about March 15, and testified that his contribution to the confer-ence was a "new proposal" which involved a modification of the Union's originalproposal on the basis of the suggestions advanced by Shannon at the secondconference between the parties. Smulyan went on to testify that his new proposalwas discussed in detail, that Shannon requested further changes, that he agreedto their incorporation, and that he agreed to prepare a final draft for signatureand the approval of the employees.Shannon, according to Smulyan, agreedinteralgato accept the Union's insurance program.Thereafter, according to the evi-dence offered by the Union's business representative, he returned on or about the24th of March with a draft agreement which Shannon approved.I cannot accept this version of the third conference. Smulyan did not offer,for the record, any copy of a second "proposal" advanced on behalf of the Union ;the, only documentary evidence available, all of it offered in behalf of the Re-spondent, indicates that Shannon was first presented with a "standard" contractand subsequently with a final revision, signed by Smulyan, which he also urgedShannon to execute. And despite Smulyan's insistence, as a witness, that Shan-non, at this time, accepted the 'Union's insurance program, he admitted the possi-bility that Shannon may have done so with mental reservations. °Upon theentire record I conclude and find that Smulyan presented Shannon, on this occa-sion,with a final revision, which he expected Shannon to accept and sign, butthat Shannon demurred-as he testified-pursuant to a conviction that the revi-sion did not embody correctly, his earlier agreements with the union representa-tive, and a further conviction that the agreement would be unacceptable t6 hispartner.Although I have, thus, accepted Shannon's testimony, in the main, with respectto the developments at his third conference with the Union representative, Smul-yan's testimony with respect to subsequent developments, has not been directlycontradicted. I find it, or most of it, inherently credible. In substance, he testi-18An inspection of the draft, supplied by the Respondent for the record,reveals anumber of similarities between it and the "standard" contract previously offered by theunion's business representative.Ten of the "standard" contract's twenty-eight clauses.had been modified, however. Shannon, as a witness, identified certain clauses as modifiedin conformity with an understanding previously reached, and cited otherclauses whichdid not reflect agreement.His detailed testimony in this connection was not challenged-or shaken in cross-examination.19 Shannon's testimony, in fact, indicates that he had the impression that Sn.alyan had'agreed to his proposal that the responsibility for the premium paymentought : to bedivided, with the employees responsible to the extent of 1 percent of their pay.20 Smulyan's testimony on redirect examination with respect to the origin of the wage-schedule in his second "proposal" varied from his testimony on the point in cross-examina-tion.I regard the variance as a further indication that Smulyan's recollection, with respectto this third conference,was vague, SHANNON & SIMPSON CASKET COMPANY447fled that he took the draft agreementdiscussedat his most recent conference with,Shannonand presented it to the employees at a shop meeting, withShannon's'approval.He identified Shannon as present when he read the draftagreementto the men, who discussed the Union's insurance program indetail,requestedcomparison with other plans, and approved the draft as read. After its approval,he toldShannon,I find-in the presence of the employees-that they had a"deal" on the basis of the draft agreement. According to Smulyan, Shannon thensaid that he would show the draft agreement to his partners, and that he expectedto sign it In 1 or 2 days. Smulyan acquiesced in this arrangement.Shannon could not recall a plant meeting at which the employees consideredthe draft agreement, but conceded the possibility that such a meeting hadoccurred'lHe was also unable to recall that Smulyan had turned to him afterthe meeting to express the opinion that they had a "deal" on the basis of thedraft as approved. Instead, he testified that he discussed the draft agreementwith his partners, after Smulyan left, as a "union proposal" and that they foundit unacceptable.To the extent that Shannon's testimony in this connection conflicts with thatof Smulyan, I credit the testimony of the union representative-except as to thetime at which these events occurred-in which connection I credit the testimonyof Shannon, set forth above. In spite of my conclusion, however, that Smulyan'sfactual recitals with respect to the plant meeting, whatever its date, are inher-ently credible, I find no substantial justification in the record for a conclusionthat his subjective evaluation of the situation, as it then stood, was accurate.While accepting Smulyan's testimony, therefore, that the draft was presented to.the employees as an agreed one, and his further testimony that he referred, inthe presence of the employees, to his understanding with Shannon as a "deal" oraccomplished fact, I cannot, upon the entire record find that his description ofits status was accurate. Smulyan, himself, testified finally that Shannon merelydeclared an intent to show the Union's draft to his partners.Any impressionthe employees may have gained, to the effect that an agreement had, actually,been negotiated, would appear to have been derived from the conduct and state-ments of Smulyan ; in the light of Shannon's testimony, which I credit, to theeffectthat he had made clear his position with respect to the draft in the courseof the earlier conference, I cannot find that theirimpressions, if any, were sound.Any contrary conclusion would necessarily have to rest upon the assumption thatShannon possessed full authority to commit the Respondent partnership to atrade agreement without further notice or consultation with his partners ; I findsuch, an assumption unrealistic-and Smulyan's own testimony, ultimately,would seem to confirm this view. I find, accordingly, that no agreement betweenthe parties had, in fact, been reached.By the end of March, no contract having been signed, the union shop com-mittee asked Shannon about it.When told that no agreement had been signed,they telephoned Smulyan, who in turn called upon Shannon to ask why it hadnot been executed ; according to Shannon, he expressed surprise, asserting thatShannon had already accepted it. This the Respondent's negotiator denied ; hereported that his partners had found it unacceptable. Smulyan then reportedthat the employees were unhappy and demanded an agreement; Shannon invitedfurther talks.In the first week of April, the Respondent switched to the wage scheduleagreedupon with the Union on February 28, 1950; Shannon testified that it didso becausethe employees had become restive in the absence of a contract. Allu Shannon testified that he never attended any employee meeting at the plant addressedby union representatives. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut one of the Respondent's 23-26 employees received an increase on the 1stof April.At or about this time, also, Shannon decided to retain counsel. Shortly after'the first of April, he telephoned James W. Duberg, explained the situation, andasked the latter to act as his bargaining representative.Duberg agreed.Within2 or 3 days, Duberg asked Shannon to send him a copy of the agreement givenhim by the Union, and to arrange a meeting with Smulyan, at the plant. Shan-non gave him a copy of the Union's signed draft.In the meantime, Smulyan had telephoned on several occasions to ask if heintended to sign the draft agreement.When Shannon answered in the negative,Smulyan, I find, spoke of counteraction which the Union might be compelled totake.The Respondent's position, however, did not change.On or about April 17, 1950, Joe Guerra, a union-shop committeeman, toldShannon that the employees wanted an agreement and intended to strike if onewere not signed. Shannon offered, at once, to meet the Union's business repre-sentative.The latter, when reached, agreed to attend a meeting on April 19at the plant.b.The designation of Duberg as the Respondent's representative and the strikethatfollowedOn the 19th of April, the projected conference was held, in the afternoon."Smulyan and the shop committee attended for the Union, Shannon, Duberg, andhis assistant, Robert Falkenborg, attended for the Respondent. Simpson mayalso have been present. Shannon introduced Smulyan to his attorney and left.Duberg and Smulyan, however, were already acquainted with each other ; theyhad been involved in negotiations, somewhat earlier, between the Union andcertain other casket companies in the Los Angeles area.The testimony of Duberg and Smulyan with respect to subsequent develop-mentsat the conference is sharply in conflict.The attorney testified that heopened the discussion by asking Smulyan, "What about your insurance pro-gram?" and that Smulyan picked up his papers immediately, made a number ofuncomplimentary remarks, and left. His testimony is corroborated by that ofShannon,who testified thathe cameback to hear Smulyan call Duberga "unionbuster" and leave ; he also testified that Smulyan threatened to "fight" theRespondent from the street.Smulyanwhose original testimony with respect tothe date of the conference was, I find, in error-testified that he encounteredDuberg in the negotiations for the first time on a visit to the plantto see Shan-non.According to Smulyan,Shannonwas asked if he wouldsign the agree-ment previously initialed by the Union and presented to him ; he is alleged tohave refused on the ground that Duberg, his attorney, had characterized theagreement as illegal.Various members of the shop committee, according toSmulyan, then asked the Respondent's negotiator if he was going to] "welch"on his agreement, to which he replied that the matter was inDuberg's hands.Duberg then told Smulyan, according to the Union representative's best recollec-tion, that the signed draft was "out" because its union shopand insurance clauseswereillegal,and because the Respondent did not want to agree to arbitration ;he is alleged to have indicated that the negotiations would have to start over."n Duberg had previously discussed the Union's earlier proposals,generally,with Shannon..23Smulyan also testified that Shannon had previously described his counsel as an attorneywho would "lick" the Union,and that Duberg himself, at the conference, promised to"scuttle" the Union at the Respondent's plant.On the basis of my observations withrespect to Shannon and Duberg, I am constrained to reject Smulyan's testimony in regardto their alleged threats, as quoted. SHANNON & SIMPSON CASKET COMPANY449In that connection, Smulyan testified that Duberg promised to prepare a company'proposal.In cross, redirect, and recross-examinations, considered as a whole, Smulyancorrectly dated the first conference at which Duberg was present and reiteratedhis direct' examination as to the course of the discussion, with certain additions.His testimony indicates that when informed of Duberg's position, he questionedShannon directly as to the latter's concurrence ; Shannon, according to theunion representative, replied in the affirmative.An attempt to persuade himto change his mind was, allegedly, fruitless-at which point Duberg, accordingto Sriiulyan, said that there was "nothing on the table" for discussion, andreiterated his earlier opposition to arbitration.According to Smulyan, the meet-ing ended with an admission by Shannon that he was doing the "wrong" thing,but intended to act on his attorney's advice. Smulyan denied categorically thathe had "walked out" of his first conference with Duberg after being questionedabout the Union's insurance program.The available testimony with respect to the conference, considered as a whole,indicates that wage rates were not discussed, and that the Union made no at-tempt to advance its disability insurance proposals as a subject for discussion.The record also establishes that the Union made no effort, at the conference inquestion, to press for an automatic arbitration clause.Each of the witnesses who testified with respect to the conference did so withapparent sincerity and conviction.Each testified from memory, without re-liance upon a dairy or notes ; their testimony with respect to what transpiredis-patently-sharply in conflict. In the light of the entire record, however,I am convinced that Smulyan's version involves, in the main, a more accuraterecapitulation of the discussion.Duberg, retained by Shannon early in April, had already received from hima copy of the draft agreement signed in behalf of the Union by its businessrepresentative ; he had identified it as derived from the "standard" contractpreviously executed by three other firms in the casket industry in the LosAngeles area.His testimony establishes that he had already informed Shannonthat the union-shop clause and the insurance program embodied in the Union'sdraft agreement were "illegal" in the light of the Act.He testified also thathe had some "substitute provisions" in mind.Nevertheless, according to histestimony, he did not feel required to come to his first conference prepared tomake a counterproposal ; he testified that he had no written counterproposal'ready for presentation, and that he felt a "conference" would be in "order"first.In the light of Smulyan's earlier attempts to induce acceptance of thedraft agreement by Shannon, I find it impossible to believe, as Duberg's testi-mony would seem to imply, that Smulyan construed Duberg's mere presence atthe conference, and his question with respect to the Union's insurance program,as a definitive sign that an impasse in the negotiations had been reached.Smulyan's testimony, in substance, that he made a determined effort to persuadeShannon to accept the draft agreement, despite the attorney's advice, is con-sistent with his earlier course of conduct as outlined in this Report.Thus,although constrained to reject Smulyan's testimony that Duberg characterizedthe arbitration clause of the draft agreement as "illegal," and the union repre-sentative's further testimony that Shannon admitted a lack of moral justifi-cation for his refusal to acknowledge the existence of an agreement, I find thatSmulyan did come to the plant in the expectation that he would see Shannon,that he attempted to persuade the latter to sign the draft agreement previouslyoffered ; that Shannon refused to do so on the basis of Duberg's advice and re-ferred him to the latter for further negotiations ; that Duberg refused to recog-s 450DECISIONSOF NATIONALLA13OR RELATIONS BOARDnizeor accept any agreement reached by the parties in the earlierconference,and that, despite this position-which would seemingly have left the next moveup to the Union's representative-he promised to prepare a proposal in theRespondent's name;4forlater presentation.On the following morning a picket line was established at the plant ; by the,end of the day, all of the employees had absented themselves from work.' Atsometime during the day, I find, Simpson-Bill Shannon's partner-addressedthe employees on the picketline.He offered, on behalf of the Respondent, togive the employees a wage increase of 5 cents per hour in lieu of the disabilityinsuranceprogram embodied in the Union's contract proposal.26Simpson re-ported his offer to Shannon, and the shop committee reported it toiSmulyan.The latter telephoned Shannon, who confirmed the fact that such an' offer hadbeen made 27Almost immediately, the employees voted to acceptthe offer andreturn to work; Smulyan telephoned Shannon to report the fact. Thereafter,at an unspecifiedhour in the afternoon, Smulyan called upon Shannon andSimpson at the Respondent's plant office28Shannon's testimony ,with respectto the discussion that ensued, which I credit, indicates that Simpson's offer wasreviewed at length.The record establishes, without contradiction, that thewage increase was explained as one intended to become effective when the Re-spondent and the Union reached agreement on a contract, and that the Re-spondent intended to limitit, inscope, to the employees withinthe bargainingunit designated in this report as appropriate for the purposes of a collectivebargain.There wassomediscussion also as to how the money would be paid-weekly, monthly, or quarterly ; according to Shannon, Smulyan said that thematter could be worked out.No decision was reached, but it wasagreed thatthe men would return to their jobs.On the following day, the employees returned to work.Guerra, on behalfof the shop committee, requested a contract conference on April 22, 1950, aSaturday.Shannon thereafter, by telephone, asked Duberg to bepresent.At this point it is necessary to digress, to note that the Respondentnever didgive its employees a wage increase in conformity with Simpson's offer-since,as we shallsee, no contract between it and the Unionever became effective."24The fact that he made such a promise,and did have a counterproposal ready for the,next conference is, of course,one to which I have given weight in connection with mydetermination that the Union's earlier draft agreement was seriously urged upon theRespondent at the meeting in question ; I find it difficult to believe, otherwise. that Dubergwould have felt impelled to make any subsequent counterproposal whatever.25 Smulyan's testimony, at this point, on direct examination, would seem to indicatethat he and a union committee had attended a conference at the plant,to discuss acompany counterproposal, before the strike.Upon the entire record,his testimony isrevealed to be in error.29 The record establishes that a wage increase in this amount would have!;represented,approximately, a 3 percent increase over the Respondent's prestrike payroll. In practicaleffect, therefore, Simpson's offer meant that a cost item approximating 3 percent of theRespondent's payroll would go directly to its employees as wages instead of being paidto an insurance company.27 In cross-examination, Smulyan testified with respect to a telephone 'conversationwith Simpson. I find, as above, that he spoke to Shannon. The ambiguity in the recordon this point is, however, immaterial.28 Duberg was not at the plant.According to his testimony-which has not been denied,and which I find to be credible-Shannon informed him of the strike by telephone, butdid not report Simpson's offer.His only suggestion appears to have been that Shannonpersuade the men to return to work and arrange another meeting with the Union's businessrepresentative.29Duberg, as a witness, could not even recall whether he was advised of the arrange-ment discussed by Smulyan, Shannon, and Simpson, at any time thereafter, before the2d of May. The record, therefore, is silent as to whether he was actually "aware" of anypossible readjustment which might be required in connection with the Respondent's wagescale at the time of his next two conferences with Smulyan,now to be noted. SHANNON & SIMPSON CASKET COMPANY451As noted elsewhere in this Report, the Respondent subsequently had to lay offa numberof employes in connection with its midyear operational changes.Noretroactiveraises, inlieu of the insurance program, were given to any terminatedemployee;Shannon testified, and I find, that Smulyan never actually requestedany retroactive payment of the promised increase to the people laid off. Accord-ing to Shannon, whose testimony is credited, the Respondent merely gave eachlaid-off employee his prorated vacation pay, despite the fact that it was underno legalobligation to do so.The extent to which such payments may haveapproximated the amounts which such employees might have received in theformof a retroactive 5-centwageincrease does not appear in the record.c.Subsequent negotiations,the second strike, and the Conciliation ServiceconferenceAt the time set for the April 22 conference, Smulyan was not present. The rec-ord establishes an inadvertent failure to notify him of the conference. Shan-non then notified him of it by telephone. Upon his arrival, Smulyan accused theRespondent of an unfair labor practice in calling a conference without noticeto him, and then proceeded to a discussion of the matters at issue.Duberg, onbehalf of the Respondent partnership, presented a counterproposal.30 It con-tained no wage schedule.Duberg testified that he had been told there was nodispute between the parties in regard to wages or any other cost item except theinsuranceprogram ; he testified that he had prepared his proposal on otherpoints for agreement on the contract language.An inspection of the proposal,however, indicates that a substantial number of subjects dealt with in theUnion's "standard" contract and its previously signed draft were omitted in thecounterproposal.With respect to 10 of the clauses previously suggested by theUnion-independently, or as the result of previous discussions with Shannon-the Respondent's attorney proposed modifications in language or substance.TheUnion's language was adopted with respect to 7 clauses, only.Duberg's testimony indicates, and I find, that he gave the proposal to Smulyan-simultaneously expressingthe understanding that there was no dispute onwages,that he was there to make proposals with respect to the contract language,and that a wage schedule would be added later if an agreement were reached.Duberg and Shannon agree, and I find, that the clauses of the counterproposalwerediscussed in order, and that the discussion elicited no objection fromSmulyan until paragraph 14-the grievance procedure-was reached.91 Smulyanprotested that it was insufficiently detailed.Duberg promised, I find, to preparea more detailed procedure, and to arrange for another conference after the re-visionwas drafted.With Smulyan's acquiescence, the conference ended.Several days after this conference, on a date not set forth in the record, Du-berg prepared a second proposal on behalf of the Respondent. Coincidentally,on or about the 24th of April, Smulyan telephoned Shannon.He requested Shan-non, I find, to dispense with the services of Duberg, describing the latter as a"unionbuster" with whom he would be unable to reach an agreement. Shan-non'stestimony, credited in this connection, indicates that he reaffirmed thestatus ofDuberg as the Respondent's bargaining representative.And, on the80 Shannon's testimonyindicates that it had been prepared by Duberg,and was onlyshown to him ; he approvedit forsubmission as a counterproposal.31The Counterproposalcontainedno provisionfor employee disabilityinsurance.Dubergtestified,,credibly, that Smulyan had referred-in passing-to the Respondent's promise ofa 3 percent wage increasein lieu of such insurance, at the outset of the conference, andthat he made no further referenceto the Union's insurance program. I so find.Dubergsubsequently discussed the matterwithShannon ; he could not, however,recall the date. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing day, Duberg wrote to the union representative, suggesting anotherconference.The parties met at the plant on the 27th of April. Shannon, although presentat the outset of the conference, left shortly thereafter "Duberg and Falken-borg, his associate, presented a proposal to Smulyan, substantially similar to theRespondent's first proposal, but with a considerably expanded section outlininggrievance procedure, and a section which provided for permissive arbitration.The Respondent's proposal was discussed.The record establishes that it con-tained no wage schedule and no proposal with respect to disability insurance;itdid not, therefore, purport to embody the wage proposal offered on buliialf ofthe Respondent and accepted by the employees on April 20.Duberg's creditedtestimony in this connection, however-which corroborates that of Smulyan-establishes that the Union made no attempt, on this occasion, to press its originalinsurance proposal. I so find.According to Duberg, the only witness who testi-fied about this conference in circumstantial detail, Smulyan was insistent thatautomatic, as distinguished from permissive, arbitration ought to be establishedby the agreement as the final step in the grievance procedure.Duberg, for theRespondent, refused to acquiesce ; his testimony indicates, and I find, that thenegotiations foundered on this issue, and that the conference then ended.33Duberg's testimony with respect to the conference indicates that Smulyan leftit after some remarks calculated to imply that a strike would follow. Smulyan'stestimony contains nothing which might be construed as an implied or expresseddenial.I find it unnecessary, however, to reach a conclusion on the point eaThere was a strike on May 1, 1950, at the Respondent's plant. The record es-tablishes that it lasted for 3 days.On May 2, 1950, the parties met at the request of the Union, before a commis-sioner of Conciliation.Smulyan and David Sokol, an attorney-and possiblythe union committee-represented the Union.At the outset of the discussion,Falkenborg was the only representative of the Respondent present 95 In the faceof a demand for assurances that he (Falkenborg) carried authority to negotiatefor the Respondent, the latter assured those present, in a written statement, that33The Respondent'scounsel has attacked Smulyan's credibility generally;one suchattack is based upon Smulyan's alleged "erroneous" testimony that Foster Thomas, thenthe union steward, was present at the early conferences between Shannon and the unionrepresentative.Shannon, however; testified that Thomas was present at the conferencenow the subject of discussion.Thomas denied it.Even if it be assumed, for the sake ofargument, that the denials of Thomas are worthy of credit, I regard the apparent inabilityof Shannon and Smulyan to remember whether he was present, or absent, as a matter of noconsequence.33Duberg and Shannon, apparently, interpreted Smulyan's statements as a demand for"compulsory arbitration" as distinguished from automatic arbitration. It is clear and Ifind, however, that the Union never requested "compulsory arbitration" in a technical sense;it requested onlyautomaticas distinguishing frompoinossti earbitration(See "Arbitra-tion Clauses in Contracts," 14 LRRDI 2510.)The record establishes that Duberg's secondproposal, on behalf of the Respondent, included the arbitration clause previouslyurged onbehalf of the Union, but the attorney's testimony wuld seem to indicate that Smulyanpresented an oral demand for arbitration more rigid in its terms than the Union's contractproposal.I so find.3aShannon testified, and I find, that Smulyan telephoned the plant on the followingday, reiterated his inability to "get together" with Duberg, and urged the Respondent'spartner to join the Union in the execution of the "agreement" they had previously reached-as the union representative interpreted the situation.Smuly_an told Shannon,I.find,- thatthe men were uneasy without a contract.He referred to the fact that the Respondenthad not yet given the employees their promised wage increase in lieu of disability insurance,and to the fact that the Respondent had previously "agreed" to the Union's insuranceprogram and a contract.He requested Shannon to sign it. Shannon referred him toDuberg36Duberg's testimony establishes,and I find, that he had sent Falkenborg to the con-ference with instructions to use the Respondent's second proposal as a basis of negotiation. SHANNON & SIMPSON CASKET COMPANY453,he did have the authority to negotiate for it, and to sign an agreement. Theparties then proceeded to consider Union proposals derived from its last draftagreement, and the terms of the Respondent's second counterproposal.Falken--b'org, I find, initialed some of the sections discussed as acceptable to the Re-spondent partnership.According to Smulyan, Falkenborg thus indicatedacceptance of certain con-tract language embodied in the final union proposal allegedly accepted by Shan-non on behalf of the partnership.Upon the entire record, however, I find thatFalkenborg initialed or checked certain clauses in the Respondent's secondcounterproposal having language substantially similar to, or identical with, thelanguage employed in the Union's most recent proposal38 Five clauses wereinitialed or checked in this fashion ; the last one, I find, was section 8 of theRespondent's second counterproposal-a section substantiallysimilar to section15 of the Union's draft, dealing with recognized holidays.Duberg arrived at the afternoon session of the conference. Sokol, for theUnion, refused at first to discuss matters with him.Duberg insisted, however,upon his right to participate, and the discussionwas resumedwith respect to,the vacation clause-section 9 of the Respondent's counterproposal and section.19 of the Union's draft agreement.According to Duberg, every section in theUnion's final draft was discussed together with the Respondent's counter-proposals, if any.37As a witness, however, the attorney vigorously denied thatany agreements were reached ; he testified that he requested the Union, at theconclusion of the discussion, to provide a written, completely integrated draftembodying all of the "proposed" language, for study-and that Smulyan, for theUnion, refused to do it.Upon the entire record. I cannot accept Duberg's opinion as to the purpose andresult of the conference. I am satisfied that Falkenborg represented himself, in awritten statement, as possessed of authority to reach an agreement and that his.initials and other indications of approval on the Respondent's second counter-proposal, in evidence, were intended to indicate agreement and not merely to,acknowledge a definite understanding as to the content of the Union's offer.Duberg himself admitted, as a witness, that Sokol had required Falkenborg to,acknowledge that he was there to reach an agreement, and that Falkenborghad thereafter proceeded to initial contractclauses.98Thereisno evidencein the present record, that Duberg ever questioned or repudiated the assurancesgiven by his assistant. I cannot, therefore, accept the conclusion urged by the,attorney ; i. e , the conclusion that the conference was calculated only to achievea clarification of the Union's contractual proposals.Joint conferencesbefore acommissionerof Conciliation-particularly if held in the midst of a strike`are not, usually, so limited in scope.Despite the lack of logic implicit in hisposition, however, Duberg-I find-ended the conference, after Smulyan's refusalto reduce the substance of the conference to writing on his terms, with thestatement that he would go to his office and set down, on the basis of his notes,his ideasas to the Union's contractualoffer."The record establishes, and I find,8OFalkenborg was not called as a witness by the Respondent, on the ground that histestimony would be merely corroborative.Ihave drawn no inference adverse to theRespondent on the basis of the factthathe was not called.37 There was no discussion,however, withrespect towages, jobclassifications, the Union'sinsurance program,or the agreement of the Respondent to raise wages in lieu of such aprogram.88Duberg also conceded,in cross-examination,that he had noted "agreement" withrespect to one sectionafter the Union had declareditswillingnessto accepthis contractlanguage.13 Smulyan described Duberg's statement as a promise to prepare a counteroffer. I findthat his testimony was based upon a misconception.215233-53-30 -454DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he did so on the evening of the 2d, for study, and to facilitate "possibleacceptance" of the conference result by the Respondent partnership.On May 3, 1950, Duberg wrote to Smulyan with an offer to forward a copsof the document he had prepared the day before.His letter, in material part,readas follows :MY DEAR Ms. SMULYAN : In an attempt to expedite this matter, I have,pursuant to my statement made at the meeting before the Federal Concilia-tion Service yesterday, 2nd May 1950, attempted to set down in writing thevarious oral proposals made by the Union representatives on said 2nd May1950.It is not my pleasure to accommodate the Union in such secretarial tasks,however, upon written request from you, Harry, I will forward my concep-tion of what the proposed agreement made by the Union yesterday amountsto.You will understand that such document in no way constitutes and isnot intended as an offer or proposal of the Company to the Union, and inno way constitutes or is intended as an acceptance to any offer or proposalof the Union.When we have received from the Union a written proposal as to a Collec-tive Bargaining Agreement between the Company and the Union we shallthen be in a position to consider the same and make an answer to, it.Let me remind you, Harry, that I am the bargaining representative of theCompany and that if you would confine your efforts at collective bargainingto dealing with me, it would greatly facilitate negotiations.Duberg'stestimony indicates that he prepared a number of copies of thedocument in question, under the impression that the Union might wish to adoptit asa contract proposal, but that he never received a request for copies fromSmulyan and retained them, therefore, in his file90The attorney also testified,and I find,that he made no effort to do anything more than "think" about,counterproposals on behalf of the Respondent partnership..d.Summer developmentsAfter his receipt of Duberg's letter, Smulyan-I find-renewed his earlierefforts to persuade Bill Shannon that the attorney ought to be released as theRespondent's collective bargaining representative.Shannon's credited testimony,inferentially corroborated by that of Duberg and Smulyan, establishes that hereceived many telephone calls from the latter, who insisted that there was noneed for an impasse, and that the Respondent had agreed to a contract beforeit retained Duberg, which it ought to sign.The record suggests that Smulyanalso referred, in these conversations, to the fact that the Respondent had notyet granted the wage increase promised by Simpson in lieu of the Union's dis-ability insurance proposal.The Respondent now argues, in this connection, that Smulyan's telephone callswere intended to persuade it to accept the Union's insurance program withoutqualification.Upon the entire record, however, I find that Smulyan's observa-tions in this connection were at all times conditioned, rather than positive, andthat he was-in effect-urging the Respondent either to give effect to the promisedwage increase, or to accept the Union's insurance program as part of a collective40 The attorney recalled only one telephone conversation with Smulyan after the aboveletter was dispatched.In the course of the conversation,Smulyan referred him to Sokolfor additional negotiations but did not suggest that Duberg's formulation be mailed to theunion attorney. 'SHANNON & SIMPSON CASKET COMPANY455bargaining agreement because it had not yet given effect to any increase inlieu of the Union's disability insurance program.Smulyan's efforts were, however-I find-ineffectual ; on the 25th of May hewas formally advised in a letter from Shannon that Duberg was, and wouldcontinue to be, the Respondent's designated collective bargaining representative.Smulyan's undenied testimony, which I credit in this connection, establishesthat the Union requested assistance, for a second time, from the commissioner,of Conciliation at the end of May.The latter was, however, unable to schedulea conference, since he was hospitalized for an illness.At this point in the development of the negotiations, the testimony of Smulyanwith respect to subsequent developments is sharply contradicted by that ofDuberg and Bill Shannon. The latter insist that Smulyan made no furthereffort to contact a company representative until sometime in September-whileSmulyan's testimony, if accepted, would tend to establish, with a certain amount,of circumstantial detail, that he was involved in a series of telephone conversa-tions and personal conferences with Shannon and Duberg throughout the sum-mer.Any resolution of the sharp conflict thus revealed in the record, as Isee it, must be bottomed in substantial part upon the available evidence withrespect to concurrent developments in the Respondent's business.Shannon's testimony establishes clearly-and I find-that the Respondentpartnership, in May and June, decided to discontinue the manufacture of finishedand upholstered caskets for sale at retail to funeral directors.As previouslynoted, its productive efforts thereafter were confined to the manufacture of metalshells and transfer cases. In practical effect, this meant that the Respondenthad to dispense with the services of its finish painters, sewing room employees,and upholsterers, while increasing its staff of sheet steel metal workers.Therecord shows that it had had 23-26 persons in its employ before the productionchangeover ; that it terminated 12 of its employees ; and that replacements werehired gradually thereafter until its staff was stabilized, temporarily, at 20 inSeptember.Shannon's testimony establishes that the changeover had begun on about the15th of May; the company sold its silk and hardware inventory by the first ofJune, and disposed of its entire inventory of finished caskets by the end ofthatmonth.Shannon was of the opinion that the union-shop committeehad been told of the changeover plans in advance-and he admitted the possi-bility that it might have been mentioned to Smulyan in the course of some Maytelephone calls.In the light of all the circumstances, I am unable to credit Shannon's testi-mony that the Union made no effort to pursue contract negotiations or to pressgrievances on behalf of its members during the 1950 summer months.Smulyan testified that he had telephoned Shannon and gone to the Respond-ent's office in mid-June to discuss the layoffs resulting from the productionchangeover, after the shop committee had called him to report that the companywas making changes. The union representative's testimony establishes thatShannon asked him to let the contract negotiations lapse until the Respondent'sattempt to readjust its operations came to an end.Such a request on the part ofShannon is understandable; I find that it was made.Nothing in the situation,however, as it stands revealed in the record, suggests that the union representa-tive inclined toward complete acquiescence. In view of the manner in whichthe conference on May 2 before the commissioner of Conciliation had ended, itwould seem most logical for the Union to display an active interest in thepossibility that an agreement might be reached ; and Foster Thomas, a formershop committeeman, called as a witness by the Respondent, did testify that, in 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact, between mid-June and the end of August, he saw Smulyan at the Respond-ent's plant once or twice, and at the union office once. It is patent, and I find,that the Union did not accept Shannon's suggestion completely, despite itsfailure to request further conferences, and that it did not lose its interest inthe representation of the Respondent's employees."Among the questions discussed during this period, I find, were such mattersas the possibility of a retroactive payment of the 3 percent raise, promisedearlier, to workers laid off in the course of the changeover, and the possibilityof separation pay for the employees so laid off.Smulyan's testimony with respect to one of his conversations with Shannon,identified as a conversation in mid-July, indicates that the union representativetelephoned Shannon on the basis of a union member's complaint in regard to his.termination out of seniority, but that he also spoke of the Respondent's failureto pay the 5-cent raise agreed upon, contending that if the Respondent gave no^raise it should do something about disability insurance.The union representa-tive also testified that lie complained about the fact that nothing had beendone about a contract, although the Union's master contract in the Los Angelesarea was due to be reopened in September. I find Smulyan's testimony withrespect to this conversation, as outlined, credible-despite his inability to re-member, with particularity, the date on which it occurred.His further testimony, however, that Shannon had, in substance, twitted himwith the comment that the Union would never get the Respondent to sign acontract, involves the attribution to Shannon of a remark which-upon the entirerecord, and in the light of my observations with respect to his demeanor-I findto be "out of character" insofar as he is concerned.Despite the fact, therefore,that I have credited Smulyan's testimony generally with respect to the con-versationat issue,I do not credit it with respect to the remarkin question.On August 5, 1950, the Respondent announced a general wage increase of 5cents an hour for its employees, without previous notice or negotiations with,the Union.Shannon testified, credibly, I find, that the wage increase was givenfor business reasons-to reduce the likelihood of employee turnover in theperiod of increasedbusinessactivity and progressive price and wage inflationwhich followed the outbreak of the Korean war.His testimony establishes, also,to my satisfaction, that Shannon discussed the wage increase with the Respond-ent's employees, in the shop, and explained the reasons for it.FosterThomas,then the shop steward of the Union was-I find-present. No one mentionedthe Union.When questioned with respect to his failure to notify the organiza-tion of the increase, Shannon reiterated his earlier testimony-which I havefound myself constrained to reject-that the Respondent had not heard fromSmulyan for 2 months ; the silence of the union representative, Shannon testified,had led him to infer that the union was no longer interested in the negotiation ofa trade agreement or the representation of theRespondent's employees.Despite the conflict in their testimony with respect to these contactsin June,July, and August-previously noted-Shannon and Smulyan agreed that JoeGuerra and the union representative visited the Respondent's office early inSeptember, on a date not established definitively in the record.They com-plained about the company's failure to execute the earlier "agreement,"alleg-edly reached, and its consequent failure to increase wages in conformity withSimpson's earlier promise.Shannon reacted, according to his testimony, withthe declaration that he had thought Smulyan was no longer interested in anagreement with the Respondent because of the change in the character of itsAl Smulyan did admit that he had made no effort to discuss an agreement with Duberg,during the summer ; I do not regard his testimony as an admission that all efforts toachieve an agreement had been abandoned. SHANNO1^T R: SIMPSON CASKET" COMPANY457operations."Smulyan informed him, however, that the Union had sheet metalworkers among its membership.He suggested a renewal of contract negotia-tions ; Shannon promised to telephone Duberg, and to arrange for a conference.e.The resumption of active negotiationsOn September 18, 1950, Smulyan, some members of his committee, and Dubergsuet before.a commissioner of Conciliation, at the Union's request.The partiesmutually reviewed developments, Smulyan insisting that an agreement hadalready been reached.Duberg recapitulated the May 2 conference, exhibited hisletter of May 3 to the Union, and reported that there had been no reply.Histestimony establishes that he then declared there was "nothing on the table"to consider.The Conciliation commissioner asked if he had sent the Union acopy of his notes on the May 2 conference.He replied in the negative.Atthe request of the commissioner, he then gave a copy of the notes to Smulyan,with the observation that if the Union presented it as an offer, he would takeitback for consideration.Smulyan returned it immediately, stating that itwas the Union's proposal.Duberg pointed out at once that it had no wageschedule, that the Korean War was substantially affecting wage schedules, andthat any agreement being negotiated ought to include a wage proposal.'Smulyan declared that he was unfamiliar with the Respondent's new rates andthat he would have to get certain wage data from it ; he also declared his intentionto talk to Shannon about some individual wage increases.Duberg promisedto recommend to the Respondent that Smulyan be permitted to call at the plantfor these purposes, and the meeting ended.Duberg admitted, in cross-examination with respect to the conference-and1find-that he knew certain clauses in his notes on the conference of May 2were objectionable to the Respondent, but that he did not tell Smulyan so.Herefused to discuss the proposal, adopted and presented by the Union, until itwas complete.Two or three days after his conference with Duberg, Smulyan visited theRespondent's plant to check on the wage rates then being paid.With Shannon,he went over the wage rates and classifications then in effect. Shannon's un-denied testimony establishes that Smulyan protested the rate set for the grinder,and that he agreed, on behalf of the Respondent, to raise it 5 cents per hour.At this point, Smulyan renewed his earlier suggestion that Shannon sign thedraft he had previously accepted; Shannon denied any prior agreement."42My conclusion that Shannon made this remark, as noted, is not inconsistent with myearlier conclusion, noted elsewhere in this Report, that Smulyan had not in fact lost inter-est in the representation of the Respondent's employees during the summer.There is noobjective evidence that the remark was not intended as a self-serving one ; Shannon maywell have decided, despite his occasional contacts with Smulyan during the summer, thatitwould be desirable-for tactical reasons-to declare a belief that the Union had aban-doned its effort to negotiate an agreement, after the company laid off its upholsteryworkers.48With respect to the issue thus raised as to the completeness of the proposal, it isworthy of note that it did not contain any provision for a disability insurance program orfor a wage increase in lieu of such a program, and that the Union presented no independentdemands in that respect.44 Shannon's testimony, which stands without contradiction, also indicates that Smulyanthreatened to demand a wage increase of 25 cents "across the board ' if the Respondent didnot sign the draft agreement ^ allegedly, accepted by it in March, and that Shannon invitedhim to demand an increase in the indicated amount.Upon the entire record, I find itpossible, even likely, that Smulyan and Shannon engaged in this exchange.No suchdemand on behalf of the employees, however, was ever presented.The remark attributedto Smulyan, in its total context, appears to have been nothing more than a collectivebargainingtacticItwas effectively countered by Shannon.I find the incident to bedevoid of significance. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 27, Duberg reminded Smulyan, by letter, of his commitment to,submit a wage proposal. It was subsequently submitted by mail and Dubergattached it to his notes of the May 2 conference as a union proposal. On the-30th, by letter, Duberg acknowledged the wage proposal and suggested a meetingon the 5th or 8th of October. Smulyan replied, by letter, that October 5 would-be appropriate for a conference.f.The October 5 conferenceand subsequent developmentsOn the appointed date, at the Respondent's plant, Dubergand Smulyan met.On behalf of the Respondent, the attorney rejected the Union's "proposal" andwage schedule. Ile submitted a counterproposal-one which included, for thefirst time, a company insurance proposal intended to supplement, but not to-replace its current disability insurance program.46The supplementary insur-ance was to be completely financed by the Respondent partnership.The proposalwas discussed ; a synthesis of the available testimony establishes,to my satis-faction, that Smulyan expressed opposition to the Company's insuranceproposal,and that Duberg spoke of the document, as a whole, in terms calculated toconvey the impression that it representeda finaloffer and ought to be put to,a vote.Smulyan then left the conference and met the Respondent's employeesin a parking lot nearby.He presented the company's offer ; it was rejectedby one vote, and Smulyan so informed the Respondent's representatives at the-conference.Duberg was told, however, I find, that some of the employees onthe Respondent's late shift remained to be polled, and that Guerra would pollthe men on the late shift that night.The Respondent offered two employee witnesses with respect to the course ofevents on the night shift. I believe their testimony to be credible.In sub-stance, it establishes that Foster Thomas-their foreman-who wasno longerthe union steward, informed them on the evening of the 5th that the Company'sdraft proposal was up for approval, and that Smulyan would come to poll them,as to whether they wished to accept it or, in the alternative, to strike. Thetestimony of the men also establishes that they indicated, clearly, their desire toaccept the agreement and their reluctance to strike.No union representative,.I find, ever questioned the men on the night shift in this connection.Thomas'credited testimony establishes, instead, that he informed the Union's shop stew-ard, BillWahlen, of the opinions expressed by the men, a day or two later.Smulyan testified that he was told by Joe Guerra, on the evening of the daywhen the employees were polled with respect to the Respondent's new proposal,,that the night shift men had swung a majority vote to an acceptance of it.Upon the entire record, it is inferable however, and I find, that Guerrawas not ina position to report the facts in this connection until he received the informationfrom Shop Steward Wahlen-after the latter heard from Foreman Thomas.This would indicate that Smulyan was not fully advised of the changedsituationuntil, at least, 1 or 2 days after the 5th of October.On the 10th, Smulyan telephoned Shannon to report thatthe employees hadauthorized him to accept the Respondent's proposal, without thesupplemental41The Respondent's disabilityinsurance program-at all times-was a privately,financed plan, identified as a Great-West Life Assurance group policy-elected by theRespondent's employees in 1948, in preference to the State-financed plan.Underthe plan,the employees contributed to the premium payments by means of a 1 percent deduction fromtheir wages.Shannon testified, and I find, that he was impelled to considerthe advisa-bility of more extensive disabilitybenefits because ofthe interest shown by theRespond-ent's employees in regard to the Union's insuranceprogram.He receivedand consideredseveral plans-I find-submitted by his insurance broker.One oftheseplans was selectedfor inclusion as partof theRespondent's October a-counterproposal. SHANNON & SIMPSON CASKET COMPANY459,insuranceprogram.He was asked to telephone Duberg, and did so-with thesame offer.There was some discussion ; Smulyan said that he would neveraccept the Respondent's program-to which Duberg replied that the Union'sdisability insuranceprogram was unacceptable to the company 4' Duberg, Ifind, then wrote a letter to Smulyan, in which he referred to their telephoneconversation and stated that in view of the Union's rejection of the company'scounterproposal of the 5th of October, there was "nothing on the table" to accept.The letterread asfollows :DEAR SIR : Referring to our telephone conversation this date in which youstated that "the boys are willing to accept your deal without your InsuranceProgram" please be advised that, after a meeting with the majority of the-employees, you rejected the company's proposal offered to you on the 5October 1950.Therefore, there is no offer or proposal of the company on the table atthis time and hence nothing to accept.Duberg's testimony, credited in this connection, establishes that he then calledShannonand advised him to make the Respondent's supplementalinsurance-program effective at once, by unilateral action, in view of the Union's unwilling--nessto accept it.The Respondent partnership decided to act upon this advice, and Duberg wasso informed.On October 12, 1950, he wrote a letter to Smulyan informing himof the company's decision.The letter read, in part :DEAR SIR: Please be advised that the company has put into effect aninsurance program with benefits for the employees along the lines set forthin the company's counter proposal offered to the Bargaining Representativeson 5 October 1950 and rejected by the Bargaining Representative that sameday after a conference with the employees.Please be advised further that the company has put into effect the wageand department classification and schedules as set forth in its counter-proposal rejected by the bargaining representative on 5 October 1950."On the following day, the Union filed its 8 (a) (5) charge in this case.Thereafter, on the 16th, a picket line appeared at the plant.Shannon's undenied'and credited testimony establishes that Smulyan was at the plant that day.The record contains little testimony, however, with respect to the nature of the-Union's position and its precise demands. Shannon's testimony indicates onlythat Smulyan said the Union would break the Company, that he was asked ifhis remark was intended as a threat, and that he said it was not. Insofar as therecord shows, the strike thus begun is still current.According to Smulyan, Duberg and Shannon were each informed by telephone,3 or 4 days after the strike began, of the Union's surprise at the fact that theCompany's counterproposal had been withdrawn.He reiterated the Union's--+8According to Smulyan, Duberg also said in the course of the conversation that he was,doing "union busting"; although he did not deny this testimony expressly, Duberg couldnot recall making such a statement.The attorney did not impress me as blatantly naive ;I find that he did not thus describe his activities.47 Shannon admitted, in cross-examination, that the Respondent did not make any gen-eral wage increases effective at this time ; the language of the letter would appear, there-fore, to refer only to thenegotiatedincrease for grinders, agreed upon by Shannon andSmulyan late in September.These increases had been made effective on September 25and October 2. It is clear, however, that the increase given the grinders was notannounced asa negotiatedincrease.The letter quoted was posted on the Respondent'sbulletin board, in conformity with the indication, which it bears, that a copy was madeavailable for that purpose; such a posting would be calculated, obviously, to convey an,impressionthat the union representative had rejected the 5-cent increase for grinders. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesire to accept the Company's last offer. Shannon, Smulyan's testimony indi-cates, told him to take the matter up with Duberg ; but the latter, in a telephonecall, reiterated the contention that there was "nothing on the table" to discuss.On December 8, 1950, the parties met in conference before a commissioner of'ConciliationDuberg, Shannon, Simpson, and Falkenborg attended for theRespondent.Smulyan and some shop committee members attended for theUnion.On behalf of the organization, Smulyan presented a written contractproposal after Duberg had declared that there was no proposal pending. TheRespondent's representatives requested a recess to consider it.A synthesis ofthe testimony of Duberg and Shannon indicates that it was read and discussed indetail.On behalf of the company, they concluded that it was unacceptable."This decision, on behalf of the Respondent, was announced by its attorney; hedeclared in substance that the Respondent did not consider the proposal a goodfaith offer on the ground that some of the wage rates suggested were lower thanthose currently being paid, and on the further ground that other matters em-bodied in the document had previously been considered and rejected on theRespondent's behalf.49Smulyan was informed that unless the Union was in aposition to propose something new, the Respondent saw nothing to discuss.A'counterproposal was requested, but the Respondent's representatives had none.On this note the conference ended.There have been no further talks betweenthe Union and company representatives.3.Analysis and conclusionsAn analysis of my factual conclusions, set forth above, will show that they arebottomed upon the testimony of all the witnesses presented ; each of the wit-nesses, I find, had something to contribute to my understanding of the situation.And analysis will show that, in the main, I have credited the testimony of Shan-non and Duberg with respect to the dates on which particular events occurred-but that upon occasion, I have credited the testimony of the Union's businessmanager, in whole or in part, with respect to the nature of the discussion at par-ticular conferences, and the essential spirit with which the parties negotiated inthe light of their mutual obligation to bargain collectively.The record, consid-ered as a whole, will-in my opinion-fully support my attempt to resolve the con-flicting evidence in this fashion.Smulyan was obviously unable to recall, or todescribe with accuracy, the chronological sequence of certain conferences, and.other events, which marked his attempt to, negotiate with the Respondent ; underthe circumstances, however, I am constrained to reject the Respondent's conten-tion that the deficiencies of his testimony in this respect warrant its rejectioncompletely.Ai.i the balance of this Report will show, certain conduct clearlyattributable to the Respondent and its collective bargaining representative re-4eAn analysis of the proposal indicates that 6 of its 24 sections stood as modified-after Shannon's refusal to execute the Union's signed draft. In the case of 7 sections,analysis indicates a reversion to the initial position of the Union, in regard to certaindemands which it had indicated a willingness to abandon in accepting the company'sproposal of October 5.Most significantly, however, the proposal contained no grievancemachinery, no provision for arbitration, and no "social security" or disabilityinsuranceprogram.'99A comparison of the minimum wage schedule suggested by the Union on September29, 1950, the Respondent's offer with respect to wages on the 5th of October, and theminimum wage schedule embodied in the Union's December proposal does reveal that theUnion, in December, had substantially reduced its minimum wage demands in a number ofclassifications, and that its minimum demands, in many classifications were slightlybelow the Respondent's October offer.There can be no doubt also that the Union's pro-posalof December did contain rate proposals for a number of job classificationsno longer:utilizedby the Respondentpartnership.I so find. SHANNON & SIMPSON CASKET COMPANY461veals specific attitudes which, I find, are not conducive to fruitful collective nego-tiation,Smulyan's testimony indicates that he was sensitive to these attitudes;I find them revealed therein with sufficient accuracy to warrant my factual con-clusions.And, in the light of these conclusions, I am constrained to find that theRespondent has refused to bargain with the Union, upon request, as the exclusiverepresentative of its employees in an appropriate unit.The General Counsel alleges that the Respondent's initial refusal to bargain,per se,became manifest in the course of the strike on the 20th of April, when,through one of its partners, it offered a wage increase to its employees, directly,in lieu of the Union's proposal with respect to an employer-financed insuranceprogram G0Despite my general conclusion, elsewhere to be explained, that theRespondent has been guilty of a refusal to bargain, I find no merit in this conten-tion.The testimony with respect to the incident now in question, insofar as itreferred to remarks made on the picket line, was entirely hearsay in character;and there is no reliable indication in it that Simpson's offer, allegedly made toemployees on the picket line, was not in fact made to shop committeemen of theUnion serving as pickets.Whatever the fact may have been it is clear, in thelight of the record, that the Respondent's offer was immediately communicatedto Smulyan, and that the Respondent's accredited negotiator, Bill Shannon, made-no attempt to avoid discussion with the union representative in regard to it.Without attempting, at this time, to characterize the nature of the agreementreached in regard to the Respondent's offer, I find the evidence with respect to itinsufficient to sustain a conclusion that the Respondent intended, by its offer, toundermine the authority of the Union as the exclusive representative of its em-ployees or to impair its ability to bargain collectively in their behalf b1 Even if itcould be assumed, for the sake of argument, that the offer was so intended, therecord establishes that the Respondent's efforts in that connection were success--fully aborted by the intervention of Smulyan-and that no impairment of theUnion's status as the exclusive representative of the employees resulted.Uponthe record thus construed, I cannot find-in short-that the conduct of theRespondent, on the 20th of April, involved a refusal to bargain.The General Counsel also contends, however, that the Respondent's refusal toexecute an agreement immediately after the acceptance of its April 20' offer-in the light of the "belief" of its employees that resolution of the insurance is-sue hadcleared the way for a complete agreement-ought to be consideredevidence of its bad faith.Despite my conclusion, on other grounds herein-after noted, that the Respondent was no longer bargaining in good faith, I findno merit in this particular contention. It presupposes a meeting of the mindsbetween Shannon and Smulyan on all other subjects of agreement prior to April-20.I have found that no such meeting of the minds occurred, that Shannon'spartners had in fact declared the Union's final draft to be unacceptable, and thatSmulyan had been so informed.The union representative's apparent beliefthat an agreement had been reached, and his efforts-in effect-to persuade themembers of the Respondent partnership to acknowledge it, could not changethe real situation on the 20th of April. I do not believe, therefore, 'that theRespondent's failure-on that date-to make clear its intention to negotiate fur-ther, in regard to other differences yet unresolved, should be taken as an in-dication of bad faith. I find no violation of a statutory duty in the Respond-w Despite his contention that the employees were "under the impression" at the timeof the strike that a contract had been agreed upon, and that Shannon was refusing tohonor a commitment made on behalf of the Respondent,the General Counsel does notallege the strike to have been motivated by an unfair labor practice, and makes no specific-contention that Shannon had, in fact,refused to consummate an agreement alreadyreached.61.The Tevas Company,93 NLRB 1358,and cases cited therein. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDfient's failure to disabuse its employees of their belief that a complete agree-ment had previously been reached-nor can I find that its failure to do socreated an estoppel which required it to acknowledge the Union's final draft asan integrated and binding agreement.The Respondent's refusal to negotiate and contract, I find, became manifestinstead at the May 2 conference.Although the Union's possible justification forthe strike then in progress can only be characterized, in the light of the record,-as somewhat obscure, there can be no doubt that it was prepared to negotiatean agreement at the office of the Conciliation commissioner, and that it desiredone.Falkenborg, the Respondent's accredited representative, had declared hisauthority to negotiate and execute an agreement-and the record clearly showsthat material progress had been made with that objective in mind before Duberg,theRespondent's principal negotiator, arrived.Yet, despite his failure torepudiate or qualify Falkenborg's authority-expressly declared-Duberg re-fused to acknowledge the results of the conference as binding upon the Respond-ent.His refusal, I find, involved an unfair labor practice.Whatever thevalidity, under other circumstances, of the contention that an employer is en-titled to have the entire proposal of a union presented for consideration beforehe may be required to announce his acceptance or rejection of it, the presenta-tion of such a contention on behalf of the Respondent, at this point, is fore-closed in the instant case.The Union desired an agreement, the Respondentwas committed to negotiate it-and no barrier to its consummation is allegedto have arisen. I find that Duberg's unilateral effort to convert the results ofthe May 2 conference into a mere restatement of the Union's contract proposals,involved the Respondent in a refusal to bargain.The refusal was compounded, I find, by Duberg's letter of May 3, which, in-effect, invited the Union to acknowledge that the agreements reached at the'conference were merely agreements as to the substance of a revised union con--tract offer.Under the circumstances, I find that the Union's failure to accept,Duberg's suggestion cannot be construed to justify the inference, suggested bythe Respondent, that the Union desired or intended to suspend negotiations, or aconclusion that it ought to be found guilty of laches in connection with theirprosecution.The Respondent's unilateral wage increase, given on the 5th of August,Ad-mittedly, it announced the increase without advance notice to the Union,and in the absence of consultation or negotiation with that organiza-tion as the accredited representative of its employees. In the light of pre-cedents now too numerous to cite, such conduct on the part of the Respondent-must be characterized as an unfair labor practice.The Respondent's negotia-tors argue that its unilateral action did not involve a refusal to bargain becauseitwas no longer under an obligation to deal with the Union ; this contentionis grounded in the subsidiary argument that the Respondent's business had beensubjected to a substantial change, and that the Union's failure to press for anagreement had led the Respondent to the legitimate conclusion that it was nolonger interested in the representation of the employees.These defenses haveno merit n The Respondent's plea that a wage increase was economically !in-53National Insurance Co. v. N. L. It. B ,187 F. 2d 307 (C. A. 5) may- benoted as a recent court decision affirming the validity of this conclusion.asWhile it may be true that the unilateral action of an employer becomes unlawfulonly if undertaken during a period in which it is obligated to bargain with a union, theRespondent has not,in my opinion,established that its obligations were suspended underthe circumstances now under discussion.I find no support for its contention that theUnion discontinued negotiations without a reason, or, alternatively, thatnegotiationshad been suspended because of 4 deadlock. SHANNON & SIMPSON CASKET COMPANY463perative may be conceded.Nevertheless, as the General Counsel has indicated,the Union had been certified as the exclusive representative of the employeeslessthan 6 months prior to the Respondent's announcement-and certainlynothing had occurred thereafter to put the-Respondent on notice that its employeeshad effectively repudiated the organization as their collective bargaining agent.The record establishes, to my satisfaction, that the Union's businessmanagerhad been in recent communication with Shannon, in regard to certain problemsarising out of the change in the Respondents productive operations.And Ihave found that Smulyan, on these occasions, reiterated the suggestion that theRespondent execute a contract upon the terms allegedly agreed upon before theappointment of Duberg as its bargaining representative.Even if a preponder-ance of the evidence could be said to establish the Union's willingness to deferthe negotiation or execution of a complete agreement until the Respondent's"changeover" was complete, such acquiescence on its part cannot, legitimately,be construedas anabandonment of its representative status.The Respondentmadeno effort whatever to determine whether the Union desired to negotiatewith respect to the projected wage increase; it made no inquiry in that regardof the Union's shop steward-despite the availability of the latter for inquiryand consultation."And the Respondent has conceded that the wage increasewas not intended to implement its earlier promise to raise the pay of its em-ployees by three percent, in lieu of an equivalent payment for a union-sponsoredinsurance program.I find that it took unilateral action with respect to thewage increase,in derogation of the Union's right to recognition as the exclusivebargaining representative of its employees, and thereby refused to bargain 66The Respondent, I find, was guilty of a further refusal to bargain in October.An extensive recapitulation of the relevant events, at this point, would not seemto be necessaryor appropriate; upon the entire record, I find it sufficient topoint outthat the Respondent's action in submitting a supplementary insuranceprogram as a part of its October 5 counterproposal was entirely voluntary, thatthe proposal had not been drafted in reply to any demand which the Union wascurrentlypressing,and that its ultimate rejection by the Union did not-con-trary to the contention of the Respondent's attorney-create an impasse withrespect to the entire contract-or even with respect to the matter of the insuranceprogram 68Whatever the situation may have been at the close of the October 5conference,it is clear, and I find, that the Union, on October 10, accepted theRespondent's proposal in full, with the exception of the supplementaryinsuranceprogram.Under the circumstances, the exclusion of that program from the area61The fact that the Union failed to object, at the time, in no way vitiates the signifi-cance of the Respondent's action as an unfair labor practice ; I so finds:The contention that the Respondent took similar action in December-and thus com-mitted a further unfair labor practice-is not supported by a fully developed record ; Iexpress no conclusions with respect to any wage increase given at that time, as alleged.66The Respondent contends that the Union had never abandoned its demand for theunion-sponsored disability insurance program ; it relies upon this contention,in fact, tosupport a further argument that the Union's position involved it in a refusal to bargainand made good faith bargaining on the part of the Respondent ineffective. I have found,as a matter of fact,that the Union abandoned its insurance demand after the April 20strike ; thereafter, Smulyan's only references to the union-sponsored program were in thealternative :-in the form of a demand that the Respondent grant the promised 3 percentwage increase, or accept the insurance proposal if it no longer wished to raise its wagescale as promised.Under the circumstances, it is more thanclear,I find, that the Uniondid not regard the acceptance of itscinsurance -program as an essential prerequisite to anycollective agreement.I find, therefore,contrary to the Respondent's contention,that theUnion's position on this issue was not so intransigent as to create a situation in whichthe Respondent'sgood faith could not be tested.CompareTimes Publishing Company,et ai..72 NLRB 676. 464DECISIONS OF NATIONALLABOR RELATIONS BOARDof agreement created no barrier to the consummation of a contract67The Re-spondent, in short, couldhave executed a complete agreementwiththe Union, onthe basis of the position finally adopted by Smulyanas its businessrepresentative.If some concession to the employees in lieu of the Union's insurance program was,in fact,required to lay at rest any dissatisfaction among the employees,the Re-spondentwas freeto give effect to itspromises made on the20th of April ; andthe fact that intervening events,apparently, had made clearto the Respondentthe desirability of supplementary disability insurancecannot excuse its failureor refusal to act upon the Union's acceptance of its proposal with thatgratuitousconcessionexcluded.I find that the Respondent, when it refusedto accept theUnion's October 10 offer, was guilty of a refusal to bargain 6eThe General Counsel, contends, in addition, that the Respondent was guilty ofan unfair labor practice on the 12th of October, when it made effective, unilater-ally, its supplementary insurance program. I find no merit in this contention-except to the limited extent hereinafter noted.The Respondent's action wasclearly one which involved a unilateral change in the conditions of work, but oneonly made effective after the same proposal had been presented in the course ofcollective bargaining, and after it had been left "unacceptedor even rejected" bythe Union in the course of the negotiations." In reaching the conclusion, there-fore, that it did not involve a refusal to bargain, I need not conclude, as the Re-spondent contends, in reliance upon theAndrew Jergenscase,60 that the partieshad reached an impasse with respect to the matter of disability insurance.Onthe merits, I do not believe that suchan impassehad been reached-but even ifthe Union's attitude with respect to the Respondent's supplementaryinsuranceproposal could be characterized only as one of "indifference," as the GeneralCounsel contends, the Respondent was not, I find, obligated to press for agreementor an impasse before its program could become effective. The Respondent'saction, under the circumstances, carried no disparagement of the collective bar-gaining negotiations ; in the light of the Union's apparent willingness to acceptthe Respondent's counterproposal without aninsurance program,the Respondent'saction cannot be characterized as calculated to promote, or to prevent agreement.I find that it did not constitute a refusal to bargain.The Respondent's conduct at the December 8 conference has not been urged,independently, as an unfair labor practice. In the light of the record, whichestablishes that the Respondent was presented, at that time, witha "stale"proposal, I find the Respondent's refusal to discuss the document then "on thetable" inadequate ground for a conclusion, considered in isolation, that it hadagain refused to bargain.At most, the conference indicated the Respondent'sintention to maintain the position it had taken on October 10-i. e., thepositionthat the concessions of the Union on that date were insufficient to extinguishevery significant area of disagreement.My conclusions with respect to thevalidity of that position are already apparent ; it would serve no usefulpurposeto recapitulate them here.'51The Respondent's insurance program would not have involved any cost to the em-ployees, and would have involved some cost to the Respondent ; in effect, the employees,through Smulyan,had rejected an offered emolument.The Respondent may have fearedthat the execution of a contract without some provision for extra disabilityinsurancebenefits would leave it subject to renewed demands for such insurance at a later date.Shannon so testified.The present"climate" in the field of labor relations,however, issuch that demands with respect to the extension or modification of insurance plans mayreasonably be anticipated,in any event;their likelihood ought not to be construed as abarrier to present agreement.Ps Atlantic Broadcasting Company,90 NLRB 808, 818.59N. L R B. v. Crompton-Highland Mills, Inc.,337 U. S. 217,224-225, and the casestherein cited.w 175 F 2d 130,cert. den. 338 IT. S. 827. SHANNON & SIMPSON CASKET COMPANY465In addition to the specific occasions, set forth in this Report on which the'Re-spondentis alleged to have refused to bargain, the General Counsel argues thatthe Respondent's entire course of conduct indicates an unwillingness to bargain ingoodfaith-and, therefore, that its course of conduct, considered as a whole, addi-tionally warrants the conclusion that the Respondent has been guilty of anunfairlabor practice.I find merit in this contention, at least with respect tothe course of conduct imputable to the Respondent after the 19th of April 81Anextensivediscussion of my reasons would unduly extend this report ; in the lightof established precedents, I find it sufficient to say that the Respondent gave evi-denceof bad faith, in the course of the negotiations, in the following respects :(1)By its dilatory tactics, calculated to delay and forestall agreement-specifically, Duberg's indication that the Union's signed draft was "out" as abasis of agreement because three of its 28 clauses were unacceptable,and hisdeclaration that negotiations would have to start over ; his failure, in the lightof this contention, to present a counterproposal at the April 19 conference ; hisfailure to present a complete proposal on the 22nd of that month, because ofhis "expectation" that no agreement would then be reached ; his efforts toavoid a commitment on behalf of the Respondent at the May 2 conference ; hisinsistence, thereafter, that the conference results were to be construed merelyas a restatementof the Union's contract proposal; his failure thereafter totreat them as such, and to meet them with a definite counterproposal, within areasonable period after the conference in question ; his insistence, on the 18th ofSeptember, that there was "nothing on the table" to consider; his failure topresent a counterproposal on that date, when the Union finally acquiesced andadopted his version of the May 2 agreements as a mere statement of its offer ;his failureto disclose, on the 18th of September, that the Respondent had certainobjections to the Union's new "offer," which it intended in fact to urge at a laterdate; his failure to prepare or present current wage data in connection with theconference on the 18th, and his indication that the Union would have to securethe information upon which to base a wage proposal thereafter, directly fromthe Respondent partnership; his "delayed" rejection of the Union's proposal,previously complete except as to wages, on the 5tb of October; his insistence,after the October 5 conference, that the Union's tentative and unconfirmed re-jection of the Respondent's counterproposal had, in effect, swept away theRespondent's proposal and left nothing "on the table" for the Union later toaccept ; and finally, his insistence on the 8th of December that the Union wasunderan obligation to present a new proposalin aneffort to reach anagreement ; 82(2)By Duberg's refusal on behalf of the Respondent, previously noted, toacknowledge the results of the May 2 conference as an agreement to which theRespondent was bound, despite his failure to repudiate, question, or qualifyFalkenborg's earlier representation that he had been authorized to negotiate andexecute anagreement in the Respondent partnership's name ;(3)By the Respondent's unilateral action with respect to the general wageincreaseitmade effective on August 5, 1950, under the circumstances previouslynoted ; anda In reaching this conclusion, I have not, however, relied upon the fact-urged as ajustification for the conclusion-that the Respondent chose Duberg as a negotiator withknowledge of his participation in earlier negotiations involving other casket manufacturers,and with knowledge of the positions he took and attitudes he displayed in those negotia-tions.Although I find, in this Report that the Respondent has refused to bargain in goodfaith, I do not consider its choice of a negotiator,per Se,as an indication of any pre-dispositionnot to bargain.62 Cf.N. L. R. B.-V. O'Keefe and Merritt Mfg. Company,178 F. 2d 445, 449 (C. A. 9L). 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)By the Respondent's unilateral repudiation (in effect) of its April 20'promise of a wage increase, in lieu of the Union's insurance program, throughthe substitution of a supplementary insurance program, formulated and madeeffective despite the absence of any consultation or agreement with respectto its effect on the earlier promise noted 68In addition, I find it necessary to single out, for particular discussion, theattitude revealed by the Respondent's representative throughout the negotiationsnow subject to review. The Respondent's representative is an attorney; heindicated quite frankly-as a witness-that he considers the collective bargainingprocess equivalent, in substance, to conventional contract negotiation. In con-ventional contract law, with certain possible exceptions not material here, acompletely integrated and explicit offer must be matched with an unqualifiedacceptance before a contract can be said to result.Rigid adherence to such aprinciple in the negotiation of trade agreements-whatever there may be torecommend it, in legal theory-would deprive collective bargaining in the laborrelations field, I find, of the flexibility and freedom required for success.Whilethere can be no question, in my opinion, of the sincerity with which the Re-spondent's representative adheres to his views In regard to the collective bar-gaining process, the circumstances of the present case clearly show that adeclared unwillingness to proceed, step by step, from less controversial to morecontroversial issues; rigid insistence that union proposals be completely inte-grated before presentation to the employer for ultimate consideration; insistencethat every subject of possible agreement must be regarded as open until all aresettled by the acceptance of a completely integrated offer; and insistencefthatproposals once rejected, in whole or in part, cannot be revived and later accepted,reveal an attitude with respect to collective bargaining more likely to exacer-bate negotiators and promote industrial discord more than to achieve a con-trary result "Whatever scope there may be for such a philosophy of contract negotiationunder other circumstances, it seems clear--and I find-that, in the instant case,at least, its application and implementation by the Respondent's attorney con-tributed materially to the Respondent's failure to reach an agreement with theUnion 65Under the circumstances, while conceding the sincerity of the Re-spondent's attorney, I am constrained to find that conduct grounded in the atti-tude or "point of view" outlined by him cannot be characterized, in law, as collec-13CfStandard Generator Service Company of Missouri, Inc.,911 NLRB 790, 800.84The Respondent's contention that the Union was guilty of bad faith when Smulyan"went through the motions" of collective negotiation after April 20, despite his reiteratedcontention that an agreement had already been reached, is a contention grounded,essen-tially, in this questionable attitude. If the Union had chosen to stand upon its contention,as the Respondent argues it should have done, further negotiations-obviously-wouldhave been sterile. I find the Union's conduct consistent with the flexible standards gen-erally applied in the negotiation of trade agreements.65 I find no merit In the Respondent's contention that Smulyan's frequent efforts tobypass Duberg, and to resume negotiations directly with Shannon, evidenced legal bad faithattributable to the Union ; in any event, they were ultimately abandoned.The Re-spondent's counsel has also contended that the Union was guilty of a refusal to bargainin good faith when it pressed for the Respondent's acceptance of a union-sponsoreddisability insurance program which did not conform to the requirements set forth inSection 302 of the Taft-Hartley Act. I find this contention,also,deficientinmerit.Inthe light of a Federal district court decision on the plan, cited to theRespondent'sattorney by the Union, the propriety and legal validity of the Union'sinsurance planwould seem to be clear.At the very least, I find, the Unionbelieved its plan to beentirely valid and urged its validity upon the Respondent. It certainlyhad reasonablegrounds for its belief; despite Duberg's apparently sincere conviction that the validityof the plan might be subject to question in other judicialcircuits,I cannot say that the SHANNON & SIMPSON CASKET COMPANY467"tive bargaining in good faith.Negotiations bottomed upon such a philosophy,resulting in the situation revealed by the present record, can only be construed,in short, as the equivalent of an illegal refusal to bargain. I so find.4.The Respondent's proposed findings of fact and conclusions of lawTo the extent that theyare consistentwith thefindings of fact and conclusionsembodiedin this Report, the Respondent's proposedfindings offact Nos. 1, 2,5,7,8, 11,12,13,16,18,19,21, and 22 are accepted.Its proposed findings Nos.3,4,6, 9,10,14,15,17,20, 23, 24, 25,and its proposed conclusion of law, arerejected.IV.THE EFFFOr OF 1HE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, whichoccurred in connection with the operations of the Respondent described in Sec-tion 1, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States.They tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent did engage, and is now engaged,in unfair labor practices, it will be recommended that it cease and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act.Specifically, it has been found that the Respondent has failed and refusedto bargain collectively with the Union, in good faith, as the exclusive representa-tive of its employees in a unit appropriate for the purposes of a collective bargain.In this connection, it has also been found that the Respondent, despite its legalobligation so to bargain, took unilateral action as set forth elsewhere in thisReport, with respect to certain matters properly subject to collective bargaining.It will, therefore, be recommended that the Respondent, upon request, resume itsnegotiations with the Union as the exclusive representatives of its employeesin an appropriate unit ; that it bargain collectively, in good faith, with the Unionas their exclusive representative, in regard to all matters within the purviewof the collective bargaining process, and that it embody any understandingreached in a signed agreement.In the light of the situation revealed by the record, it should-of course-beunderstood that these recommendations, if adopted or enforced, are intended toassure to the Union, effectively, the full enjoyment of its right to use the col-lective bargaining process, in the future, for the purpose of presenting to theRespondent any demands it may have for a change or modification of the em-ployment conditions unilaterally established by the Respondent, as found-with-out regard to whether the Respondent's unilateral action was illegally, orproperly, undertaken."Union's demand for the program was a clearly Illegal demand, or that its presentationgave an indication of had faith. In presenting it, Smulyan fully conceded that certainState-imposed conditions precedent to its validity would have to be satisfied before itcould become effective.And in any event, I find, the Union's demand for its programwas dropped, at or about the time when the Respondent began to bargain in bad faith;underthe circumstances, it cannot serve as a justification or excuse for the bad faithbargaining subsequently imputable to the Respondent.66Central Metallic Casket Co.,91 NLRB 572. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, however, I cannot agree with the General Counsel'scontention that the Respondent's "persistence" in its refusal to bargain shows astudied desire on its part to frustrate the purposes of the statute.Despite theUnion's inability to bring the bargaining process to culmination in a signed agree-ment, as a result of the Respondent's conduct, and despite the several strikesthat ensued, I find no indication in the record that a danger with respect to thecommission of other unfair labor practices is to be anticipated from the conductof the Respondent in the past. I will not, therefore, recommend that the Re-spondent cease and desist from the commission of any such other unfair laborpractices.In order to effectuate the policies of the Act, I will recommend onlythat it cease and desist from the specific unfair labor practices found and fromany other action which might tend to interfere, in any manner, with the effortsof the Union to bargain with it as the exclusive representative of its employeesin the unit herein found appropriate for the purposes of a collective bargain.CONCLUSIONS of LAWIn the light of these Pndings of fact, and upon the entire record in the case,I make the following conclusions of law :1.The Respondent, a partnership doing business as the Shannon & SimpsonCasket Company, is engaged in trade, traffic, and commerce, and business activi-ties which affect commerce, within the meaning of Section 2 (6) and (7) of theAct.2.The Upholsterers International Union of North America, Local #15, af-filiated with the American Federation of Labor, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.All of the Respondent's production and maintenance employees at itsAlhambra, California, plant, exclusive of office clerical employees, the workingforemen of the fabrication and assembly department, trimming room, and ship-ping and receiving department, respectively, and all other supervisors, as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.4.The Union was on February 17, 1950, and at all times since has been,entitled to act as the exclusive representative of the employees in the aforesaidunit, for the purposes of collective bargaining, within the meaning of Section9 (a) of the Act.5.By its failure or refusal, on May 2, 1950, and thereafter, to bargain col-lectively in good faith with the Union as the exclusive representative of itsemployees in a unit appropriate for collective bargaining, the Respondent en-gaged and has continued to engage in an unfair labor practice within the mean-ing of Section 8 (a) (5) of the Act.6.By its failure or refusal to bargain collectively, as found, the Respondenthas interfered with the efforts of the Union to bargain collectively on behalf ofthe employees in the unit herein found appropriate for the purpose of a collec-tive bargain ; thereby, it has interfered with, restrained, and coerced its em-ployees in their exercise of rights guaranteed in Section 7 of the Act, and hasengaged and continues to engage in an unfair labor practice within the mean-ing of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.] COMMERCIAL PRINTING COMPANY469AppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL, upon request,bargain collectively with the UPHOLSTERER'S INTER-NATIONAL UNION OF NORTH AMERICA, LOCAL No.15, A. F. OFL., as the exclusiverepresentative of all our employees in the unit appropriate for collectivebargaining,described below, with respect to labor disputes,grievances, ratesof pay, wages,hours of work, disability insurance,and other conditions ofemployment,and, if an understanding is reached,embody such understand-ing in a signed agreement.The unit appropriate for a collective bargain is :All of the production and maintenance employees at our Alhambra,California,.plant, exclusive of office clerical employees,the workingforemen of the fabrication and assembly department,trimming room,and shipping and receiving department,respectively,and all othersupervisors as defined in the Act.WE WILL NOT take any unilateral action in derogation of the above-namedunion's right to act as the exclusive representative of our employees in theabove-described unit, with respect to any matter properly subject to thecollective bargaining process.WE WILL NOT interfere,in any other manner,with the efforts of the unionto bargain collectively with us, in regard to the above-mentioned matters,as the exclusive representative of our employees in the appropriate unitdescribed above.All of our employees are free to become, remain,or refrain from becomingmembers of the above-named union,or any other labor organization,except tothe extent that their right to refrain may be affected by a lawful agreementwhich requires membership in a labor organization as a condition of employment.EDWARD SHANNON, C.W. SHANNON,AND ARTHUR F. SIMPSON, JR, apartnership,d/b/aSHANNON &SIMPSON CASKET COMPANY,Employer.Dated --------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.'COMMERCIAL PRINTING COMPANYandPINE BLUFF PRINTING PRESS-MEN AND ASSISTANTS UNIONNo.438,INTERNATIONAL PRINTINGPRESSMEN AND ASSISTANTS UNION OF NORTH AMERICA,AFL.CaseNo. 32-CA-183. June 3,1952Decision and OrderOn December 7, 1951, Trial Examiner Stephen S. Bean issued his-Intermediate Report in the above-entitled proceeding, finding that99 NLRB No. 80.215233-53-31